Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 1 of 82




                 EXHIBIT A
                         Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 2 of 82




      Record Description           Bates Number     Disposition           Description of Applicable Exemptions

          Production 1
Information Issue Paper (Oct. 6,   USCBP000001- Released with     Reprocessed with fewer redactions: 000003
2016)                              04           redactions
                                                                  (b)(5) – Exemption (b)(5) has been applied to portions
                                                                  of this intra-agency memorandum that are subject to the
                                                                  deliberative process privilege because the information is
                                                                  predecisional and deliberative and withholding the
                                                                  information is necessary to protect the agency’s
                                                                  decision-making processes. Information redacted under
                                                                  exemption (b)(5) includes:
                                                                       Descriptions of analyses being conducted by
                                                                           CBP personnel to evaluate the feasibility and
                                                                           effectiveness of using social media information
                                                                           in CBP’s law enforcement and border security
                                                                           mission in order to inform future policy
                                                                           decisions by CBP decision makers.
                                                                       Descriptions of the content and status of a draft,
                                                                           pre-decisional report on the use of social media
                                                                           in CBP operations being prepared to inform
                                                                           future policy decisions by CBP decision makers.
                                                                       Descriptions of the subject of ongoing policy
                                                                           deliberations and recommendations for future
                                                                           activities relating to the operational use of social
                                                                           media.

                                                                  (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                  been applied to information contained in the record,
                                                                  which was compiled for law enforcement purposes
                                                                  relating to the operational use of social media, that


                                                          1
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 3 of 82




                                                             would disclose the personal information of a particular
                                                             individual and disclosure would constitute a clearly
                                                             unwarranted invasion of personal privacy, including
                                                             names of non-SES DHS employees.

                                                             (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                             information in records compiled for law enforcement
                                                             purposes, explaining law enforcement techniques and
                                                             procedures, including information that, either standing
                                                             alone or combined with other available information,
                                                             would disclose techniques, procedures, or guidelines for
                                                             law enforcement investigations and risk circumvention
                                                             of the law by revealing non-public law enforcement
                                                             techniques and information. Redacted information
                                                             includes:
                                                                  Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media
                                                                  Names and descriptions of specialized law
                                                                     enforcement units, organizational subunits, and
                                                                     third party agencies, the disclosure of which
                                                                     would reveal the investigatory focus of the law
                                                                     enforcement techniques or procedures at issue.
                                                                  Descriptions of the law enforcement techniques
                                                                     and types of analysis that CBP does or does not
                                                                     utilize when using publicly available social
                                                                     media information.
                                                                  Descriptions of vulnerabilities and limitations in
                                                                     CBP’s operational use of social media.
CBP Use of Social Media Paper   USCBP000005- Released with   (b)(7)(E) - Exemption (b)(7)(E) has been applied to
(May 25, 2016)                  07           redactions      information in records compiled for law enforcement
                                                             purposes, explaining law enforcement techniques and
                                                             procedures, including information that, either standing
                                                             alone or combined with other available information,

                                                      2
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 4 of 82




                                                             would disclose techniques, procedures, or guidelines for
                                                             law enforcement investigations and risk circumvention
                                                             of the law by revealing non-public law enforcement
                                                             techniques and information. Redacted information
                                                             includes:
                                                                  Names and descriptions of specialized law
                                                                     enforcement units, organizational subunits, and
                                                                     third party agencies, the disclosure of which
                                                                     would reveal the investigatory focus of the law
                                                                     enforcement techniques or procedures at issue.
                                                                  Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media
                                                                  Descriptions of specific law enforcement
                                                                     techniques and types of analysis that CBP does
                                                                     or does not utilize when using publicly available
                                                                     social media information.
                                                                  Information that could reveal details about a
                                                                     specific law enforcement investigation,
                                                                     including information that could identify the
                                                                     subject of a law enforcement investigation and
                                                                     the specific techniques used to uncover
                                                                     potentially illicit activity in an ongoing
                                                                     investigation.
                                                                  Descriptions of vulnerabilities and limitations in
                                                                     CBP’s operational use of social media.

CBP Use of Social Media Paper   USCBP000008- Released with   (b)(5) – Exemption (b)(5) has been applied to portions
(Sept. 26, 2016)                12           redactions      of this intra-agency memorandum that are subject to the
                                                             deliberative process privilege because the information is
                                                             predecisional and deliberative and withholding the
                                                             information is necessary to protect the agency’s
                                                             decision-making processes. Information redacted under
                                                             exemption (b)(5) includes:

                                                      3
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 5 of 82




                                             Descriptions of analyses being conducted by
                                              CBP personnel to evaluate the feasibility and
                                              effectiveness of using social media information
                                              in CBP’s law enforcement and border security
                                              mission in order to inform future policy
                                              decisions by CBP decision makers.
                                             Descriptions of recommended future uses and
                                              techniques for social media information being
                                              evaluated and considered by CBP personnel
                                              pending a decision on the feasibility and
                                              effectiveness of incorporating such uses and
                                              techniques into CBP operations.

                                       (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                       information in records compiled for law enforcement
                                       purposes, explaining law enforcement techniques and
                                       procedures, including information that, either standing
                                       alone or combined with other available information,
                                       would disclose techniques, procedures, or guidelines for
                                       law enforcement investigations and risk circumvention
                                       of the law by revealing non-public law enforcement
                                       techniques and information. Redacted information
                                       includes:
                                            Names and descriptions of specialized law
                                               enforcement units, organizational subunits, and
                                               third party agencies, the disclosure of which
                                               would reveal the investigatory focus of the law
                                               enforcement techniques or procedures at issue.
                                            Descriptions of the scope and investigatory
                                               focus of CBP’s operational use of social media.
                                            Descriptions of specific law enforcement
                                               techniques and types of analysis that CBP does


                               4
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 6 of 82




                                                                    or does not utilize when using publicly available
                                                                    social media information.
Social Media Briefing Paper     USCBP000013- Released with    Reprocessed with fewer redactions: 00014
                                15           redactions
                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency memorandum that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Description of recommended future uses and
                                                                       techniques for social media information being
                                                                       evaluated and considered by CBP personnel
                                                                       pending a decision on the feasibility and
                                                                       effectiveness of incorporating such uses and
                                                                       techniques into CBP operations.
                                                                   Information prepared by CBP personnel to
                                                                       inform CBP decision makers of the status and
                                                                       scope of internal CBP deliberations regarding a
                                                                       proposal to modify certain forms and
                                                                       applications used to obtain immigration and
                                                                       travel benefits.
                                                                   Descriptions of the status and scope of inter-
                                                                       agency consultations and deliberations regarding
                                                                       proposed modifications to certain forms and
                                                                       applications used to obtain immigration and
                                                                       travel benefits.
                                                                   Description of the status and contents of a
                                                                       predecisional draft report regarding privacy
                                                                       requirements and the non-final


                                                      5
                        Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 7 of 82




                                                                       recommendations and assessments of the
                                                                       report’s authors.
                                                                      Recommended responses to hypothetical
                                                                       questions contained in briefing materials
                                                                       developed by CBP staff to suggest responses for
                                                                       agency decision makers if asked in future
                                                                       inquiries about CBP’s operational use of social
                                                                       media.


                                                                (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                information in records compiled for law enforcement
                                                                purposes, explaining law enforcement techniques and
                                                                procedures, including information that, either standing
                                                                alone or combined with other available information,
                                                                would disclose techniques, procedures, or guidelines for
                                                                law enforcement investigations and risk circumvention
                                                                of the law by revealing non-public law enforcement
                                                                techniques and information. Redacted information
                                                                includes:
                                                                     Descriptions of specific law enforcement
                                                                        techniques and types of analysis that CBP does
                                                                        or does not utilize when using publicly available
                                                                        social media information in law enforcement
                                                                        operations.
                                                                     Information regarding vulnerabilities and
                                                                        limitations in CBP’s operational use of social
                                                                        media.
                                                                     Descriptions of the scope and investigatory
                                                                        focus of CBP’s operational use of social media.
Information Issue Paper (June 2,   USCBP000016- Released with   Reprocessed with fewer redactions: 000017
2016)                              17           redactions


                                                         6
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 8 of 82




                                       (b)(5) – Exemption (b)(5) has been applied to portions
                                       of this intra-agency memorandum that are subject to the
                                       deliberative process privilege because the information is
                                       predecisional and deliberative and withholding the
                                       information is necessary to protect the agency’s
                                       decision-making processes. Information redacted under
                                       exemption (b)(5) includes:
                                            Description of proposed future uses and
                                                techniques for social media information being
                                                evaluated and considered by CBP personnel
                                                pending a decision on the feasibility and
                                                effectiveness of incorporating such uses and
                                                techniques into CBP operations.
                                            Description of the scope and subject matter of
                                                assessment being conducted by CBP to inform
                                                agency deliberations and develop
                                                recommendations for CBP policy makers
                                                regarding the future use of social media in
                                                CBP’s border security mission.
                                            Description of the status and contents of a draft
                                                report regarding proposed areas of investigative
                                                focus and future developments, prepared to
                                                inform agency deliberations and make
                                                recommendations to CBP decision makers
                                                regarding the operational use of social media
                                                within CBP.

                                       (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                       information in records compiled for law enforcement
                                       purposes, explaining law enforcement techniques and
                                       procedures, including information that, either standing
                                       alone or combined with other available information,
                                       would disclose techniques, procedures, or guidelines for

                               7
                        Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 9 of 82




                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Names and descriptions of specialized law
                                                                         enforcement units, organizational subunits, and
                                                                         third party agencies, the disclosure of which
                                                                         would reveal the investigatory focus of the law
                                                                         enforcement techniques or procedures at issue
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information in law enforcement
                                                                         operations.

Information Issue Paper (Aug. 30,   USCBP000018- Released with   Reprocessed with fewer redactions: 000019
2016)                               19           redactions
                                                                 (b)(5) – Exemption (b)(5) has been applied to portions
                                                                 of this intra-agency memorandum that are subject to the
                                                                 deliberative process privilege because the information is
                                                                 predecisional and deliberative and withholding the
                                                                 information is necessary to protect the agency’s
                                                                 decision-making processes. Information redacted under
                                                                 exemption (b)(5) includes:
                                                                      Description of recommended future uses and
                                                                          techniques for social media information being
                                                                          evaluated and considered by CBP personnel
                                                                          pending a decision on the feasibility and
                                                                          effectiveness of incorporating such uses and
                                                                          techniques into CBP operations.


                                                          8
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 10 of 82




                                              Description of recommended future uses and
                                               techniques for social media information being
                                               evaluated and considered by CBP personnel
                                               pending a decision on the feasibility and
                                               effectiveness of incorporating such uses and
                                               techniques into CBP operations.
                                              Descriptions of the content and status of a draft,
                                               pre-decisional report on the use of social media
                                               in CBP operations being prepared to inform
                                               future policy decisions by CBP decision makers.
                                              Description of the scope and subject matter of
                                               assessment being conducted by CBP to inform
                                               agency deliberations and develop
                                               recommendations for CBP policy makers
                                               regarding the future use of social media in
                                               CBP’s border security mission.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for

                                9
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 11 of 82




                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Names and descriptions of specialized law
                                                                         enforcement units, organizational subunits, and
                                                                         third party agencies, the disclosure of which
                                                                         would reveal the investigatory focus of the law
                                                                         enforcement techniques or procedures at issue
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information in law enforcement
                                                                         operations.
Information Issue Paper (Apr. 20,   USCBP000020- Released with   Reprocessed with fewer redactions: 0000020, 000022
2017)                               22           redactions
                                                                 (b)(5) – Exemption (b)(5) has been applied to portions
                                                                 of this intra-agency memorandum that are subject to the
                                                                 deliberative process privilege because the information is
                                                                 predecisional and deliberative and withholding the
                                                                 information is necessary to protect the agency’s
                                                                 decision-making processes. Information redacted under
                                                                 exemption (b)(5) includes:
                                                                      Description of recommended future uses and
                                                                          techniques for social media information being
                                                                          evaluated and considered by CBP personnel
                                                                          pending a decision on the feasibility and
                                                                          effectiveness of incorporating such uses and
                                                                          techniques into CBP operations.
                                                                      Description of recommended future uses and
                                                                          techniques for social media information being

                                                          10
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 12 of 82




                                               evaluated and considered by CBP personnel
                                               pending a decision on the feasibility and
                                               effectiveness of incorporating such uses and
                                               techniques into CBP operations.
                                              Descriptions of the content and status of a draft,
                                               pre-decisional report on the use of social media
                                               in CBP operations being prepared to inform
                                               future policy decisions by CBP decision makers.
                                              Description of the scope and subject matter of
                                               assessment being conducted by CBP to inform
                                               agency deliberations and develop
                                               recommendations for CBP policy makers
                                               regarding the future use of social media in
                                               CBP’s border security mission

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement


                               11
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 13 of 82




                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
                                                                   Descriptions of specific law enforcement
                                                                     techniques and types of analysis that CBP does
                                                                     or does not utilize when using publicly available
                                                                     social media information.
                                                                   Names and descriptions of specialized law
                                                                     enforcement units, organizational subunits, and
                                                                     third party agencies, the disclosure of which
                                                                     would reveal the investigatory focus of the law
                                                                     enforcement techniques or procedures at issue
                                                                   Descriptions of vulnerabilities and limitations in
                                                                     CBP’s operational use of social media.

Privacy Threshold Analysis:     USCBP000023- Released with     Reprocessed with fewer redactions: 000024, 00025,
Electronic Visa Update System   39           redactions       00037; Header Information (Phone Numbers and Email
(EVUS)                                                        Addresses for DHS Privacy Office)

                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Description of privacy risk mitigation strategies
                                                                       and assessments being proposed by CBP to DHS
                                                                       Privacy in connection with potential changes to
                                                                       the use of social media in CBP’s law
                                                                       enforcement and border security mission.


                                                      12
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 14 of 82




                                              Descriptions of the status and scope of inter-
                                               agency consultations and deliberations regarding
                                               proposed record retention plan.
                                              Recommendations from the CBP Privacy Office
                                               to the DHS Privacy Office prior to the final
                                               decision of whether to approve a proposed CBP
                                               activity relating to social media, and descriptions
                                               of the proposed activity that is pending approval.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Information regarding the factors considered and
                                                criteria utilized when determining whether to
                                                use social media information in conducting
                                                CBP’s law enforcement and border security

                               13
                        Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 15 of 82




                                                                         mission, including the vetting of international
                                                                         travelers or applicants for immigration benefits.
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information.
                                                                      Descriptions of the law enforcement processes
                                                                         utilized and information consulted when vetting
                                                                         international travelers or applicants for
                                                                         immigration benefits.
DHS Operational Use of Social        USCBP000040- Released with   Reprocessed with fewer redactions: 000041, 000043,
Media, Office of Internal Affairs:   47           redactions      000047
Use of Social Media for Criminal
Investigations                                                    (b)(5) – Exemption (b)(5) has been applied to portions
                                                                  of this intra-agency document that are subject to the
                                                                  deliberative process privilege because the information is
                                                                  predecisional and deliberative and withholding the
                                                                  information is necessary to protect the agency’s
                                                                  decision-making processes. Information redacted under
                                                                  exemption (b)(5) includes a description of the content
                                                                  and status of a draft, pre-decisional report on the use of
                                                                  social media in CBP operations prepared to inform
                                                                  future policy decisions by CBP leadership regarding the
                                                                  use of social media by CBP.

                                                                  (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                  been applied to information contained in the record,
                                                                  which was compiled for law enforcement purposes
                                                                  relating to the operational use of social media, that
                                                                  would disclose the personal information of a particular
                                                                  individual and disclosure would constitute a clearly

                                                           14
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 16 of 82




                                                                 unwarranted invasion of personal privacy, including
                                                                 names and phone numbers of non-SES DHS employees.

                                                                 (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                 information in records compiled for law enforcement
                                                                 purposes, explaining law enforcement techniques and
                                                                 procedures, including information that, either standing
                                                                 alone or combined with other available information,
                                                                 would disclose techniques, procedures, or guidelines for
                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information.
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Information relating to unique types of evidence
                                                                         obtained using the law enforcement techniques
                                                                         at issue.
Privacy Threshold Analysis: Pilot   USCBP000048- Released with    Reprocessed with fewer redactions: 000050, 000052,
Evaluation                          57           redactions      000053, 00056; Header Information (Phone Numbers
                                                                 and Email Addresses for DHS Privacy Office)

                                                                 (b)(4) - Exemption (b)(4) has been applied to
                                                                 commercial information obtained from a CBP
                                                                 contractor that is privileged or confidential, which the
                                                                 originator of the information would not customarily
                                                                 make available to the public. Redactions applied to this
                                                                 information include the name of company providing
                                                                 unique, proprietary services to CBP.

                                                          15
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 17 of 82




                                        (b)(5) – Exemption (b)(5) has been applied to portions
                                        of this intra-agency document that are subject to the
                                        deliberative process privilege because the information is
                                        predecisional and deliberative and withholding the
                                        information is necessary to protect the agency’s
                                        decision-making processes. Information redacted under
                                        exemption (b)(5) includes:
                                             Description of the scope and subject matter of
                                                 assessment being conducted by CBP to inform
                                                 agency deliberations and develop
                                                 recommendations for CBP policy makers
                                                 regarding the future use of social media in
                                                 CBP’s border security mission.
                                             Recommendations from the CBP Privacy Office
                                                 to the DHS Privacy Office prior to the final
                                                 decision of whether to approve a proposed CBP
                                                 activity relating to social media, and descriptions
                                                 of the proposed activity that is pending approval.
                                             Description of the content and status of a draft,
                                                 pre-decisional assessment on the use of social
                                                 media in CBP operations.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.


                               16
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 18 of 82




                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement
                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing
                                                               alone or combined with other available information,
                                                               would disclose techniques, procedures, or guidelines for
                                                               law enforcement investigations and risk circumvention
                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                    Description of specific technical tools with
                                                                       unique capabilities utilized by CBP to review
                                                                       and analyze social media information for law
                                                                       enforcement purposes.
                                                                    Names and descriptions of specialized law
                                                                       enforcement units, organizational subunits, and
                                                                       third party agencies, the disclosure of which
                                                                       would reveal the investigatory focus of the law
                                                                       enforcement techniques or procedures at issue
                                                                    Descriptions of specific law enforcement
                                                                       techniques and types of analysis that CBP does
                                                                       or does not utilize when using publicly available
                                                                       social media information.
                                                                    Descriptions of the scope and investigatory
                                                                       focus of CBP’s operational use of social media.
                                                                    Information relating to unique types of evidence
                                                                       obtained using the law enforcement techniques
                                                                       at issue.
          Production 2
Talking Points: October 2016    USCBP000058- Released with     N/A
Electronic System for Travel    60           without
Authorization Enhancements                   redactions


                                                      17
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 19 of 82




Privacy Threshold Analysis:    USCBP000061- Released with     Reprocessed with fewer redactions: 000062, 000068;
IntelCenter Social Media       70           redactions        Header Information (Phone Numbers and Email
Database Ingestion into ATS                                   Addresses for DHS Privacy Office)

                                                              (b)(4) - Exemption (b)(4) has been applied to
                                                              commercial information obtained from a CBP
                                                              contractor that is privileged or confidential, which the
                                                              originator of the information would not customarily
                                                              make available to the public. Redactions applied to this
                                                              information include:
                                                                   Sensitive information about software and
                                                                      database, including capabilities and limitations
                                                                      of the software, the business practices of the
                                                                      contractor, and descriptions of how CBP is able
                                                                      to use the software.
                                                                   Information that the database contains

                                                              (b)(5) – Exemption (b)(5) has been applied to portions
                                                              of this intra-agency document that are subject to the
                                                              deliberative process privilege because the information is
                                                              predecisional and deliberative and withholding the
                                                              information is necessary to protect the agency’s
                                                              decision-making processes. Information redacted under
                                                              exemption (b)(5) includes:
                                                                   Descriptions of recommended future uses and
                                                                       techniques for social media information being
                                                                       evaluated and considered by CBP personnel
                                                                       pending a decision on the feasibility and
                                                                       effectiveness of incorporating such uses and
                                                                       techniques into CBP operations.
                                                                   Recommendations from the CBP Privacy Office
                                                                       to the DHS Privacy Office prior to the final
                                                                       decision of whether to approve a proposed CBP

                                                     18
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 20 of 82




                                               activity relating to social media, and descriptions
                                               of the proposed activity that is pending approval.
                                              Explanations of internal deliberations within
                                               DHS, including recommendations from DHS
                                               Privacy to CBP.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Names and descriptions of specialized law
                                                enforcement units, operational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue
                                             Descriptions of specific types of information
                                                CBP intends to access, and how it intends to

                               19
                         Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 21 of 82




                                                                       utilize such information in conducting particular
                                                                       law enforcement functions.
                                                                     Detailed descriptions of how CBP intends to
                                                                       record, report, and store law enforcement
                                                                       information gathered
                                                                     Descriptions of the scope and investigatory
                                                                       focus of CBP’s operational use of social media
Privacy Threshold Analysis:       USCBP000071- Released with     Reprocessed with fewer redactions: 00072, 00078;
Office of Intelligence and the    80           redactions        Header Information (Phone Numbers and Email
Office of Professional                                           Addresses for DHS Privacy Office)
Responsibility
                                                                 (b)(5) – Exemption (b)(5) has been applied to portions
                                                                 of this intra-agency document that are subject to the
                                                                 deliberative process privilege because the information is
                                                                 predecisional and deliberative and withholding the
                                                                 information is necessary to protect the agency’s
                                                                 decision-making processes. Information redacted under
                                                                 exemption (b)(5) includes:
                                                                      Recommendations from the CBP Privacy Office
                                                                          to the DHS Privacy Office prior to the final
                                                                          decision of whether to approve a proposed CBP
                                                                          activity relating to social media, and descriptions
                                                                          of the proposed activity that is pending approval.
                                                                      Explanations of internal deliberations within
                                                                          DHS, including recommendations from DHS
                                                                          Privacy to CBP.

                                                                 (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                 been applied to information contained in the record,
                                                                 which was compiled for law enforcement purposes
                                                                 relating to the operational use of social media, that
                                                                 would disclose the personal information of a particular
                                                                 individual and disclosure would constitute a clearly

                                                        20
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 22 of 82




                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media
                                             Information that could reveal details about a
                                                specific law enforcement investigation,
                                                including information that could identify the
                                                subject of such investigation and the specific
                                                techniques used to uncover potentially illicit
                                                activity in an ongoing investigation.
                                             Information regarding the factors considered and
                                                criteria utilized when information is reported to
                                                the Joint Intake Center
                                             Descriptions of criteria for utilizing particular
                                                law enforcement techniques, which could reveal


                               21
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 23 of 82




                                                                     the degree to which such techniques are
                                                                     available.
Privacy Threshold Analysis:     USCBP000081- Released with     Reprocessed with fewer redactions: 00082, 00086;
Youtube Access for CBP          87           redactions        Header Information (Phone Numbers and Email
                                                               Addresses for DHS Privacy Office)

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Recommendations from the CBP Privacy Office
                                                                        to the DHS Privacy Office prior to the final
                                                                        decision of whether to approve a proposed CBP
                                                                        activity relating to social media, and descriptions
                                                                        of the proposed activity that is pending approval.
                                                                    Explanations of internal deliberations within
                                                                        DHS, including recommendations from DHS
                                                                        Privacy.

                                                               (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                               been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that
                                                               would disclose the personal information of a particular
                                                               individual and disclosure would constitute a clearly
                                                               unwarranted invasion of personal privacy, including
                                                               names, phone numbers, and email addresses of non-SES
                                                               DHS employees.




                                                      22
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 24 of 82




DHS Operational Use of Social    USCBP000088- Released with    Reprocessed without redactions: Header Information
Media: Office of Trade: Forced   96           redactions       (Phone Numbers and Email Addresses for DHS Privacy
Labor Division                                                 Office)

                                                               (b)(5) - Exemption (b)(5) has been applied to
                                                               attorney/client privileged information. The attorney-
                                                               client privilege protects confidential communications
                                                               between an attorney and his client relating to a legal
                                                               matter for which the client has sought professional
                                                               advice. The exemption was applied to information
                                                               describing consultations with CBP Office of Chief
                                                               Counsel.

                                                               (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                               been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that
                                                               would disclose the personal information of a particular
                                                               individual and disclosure would constitute a clearly
                                                               unwarranted invasion of personal privacy, including
                                                               names and phone numbers of non-SES DHS employees.

                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement
                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing
                                                               alone or combined with other available information,
                                                               would disclose techniques, procedures, or guidelines for
                                                               law enforcement investigations and risk circumvention
                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:



                                                       23
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 25 of 82




                                                                    Descriptions of specific law enforcement
                                                                     techniques and the types of analysis that CBP
                                                                     does or does not utilize when using publicly
                                                                     available social media information.
                                                                   Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
DHS Operational Use of Social   USCBP000097- Released with    Reprocessed with fewer redactions: 00098; Header
Media: Office of Professional   105          redactions       Information (Phone Numbers and Email Addresses for
Responsibility: Use of Social                                 DHS Privacy Office)
Media for Administrative
Investigations                                                (b)(5) - Exemption (b)(5) has been applied attorney-
                                                              client privileged information. The attorney-client
                                                              privilege protects confidential communications between
                                                              an attorney and his client relating to a legal matter for
                                                              which the client has sought professional advice. The
                                                              exemption was applied to information describing
                                                              consultations with CBP Office of Chief Counsel.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names and phone numbers of non-SES DHS employees.

                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for

                                                      24
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 26 of 82




                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of specific law enforcement
                                                                         techniques and the types of analysis that CBP
                                                                         does or does not utilize when using publicly
                                                                         available social media information.
                                                                      Detailed descriptions of how CBP intends to
                                                                         record, report, and store law enforcement
                                                                         information gathered
DHS Operational Use of Social       USCBP000106- Released with   Reprocessed with fewer redactions: 000107; Header
Media: Office of Professional       15           Redactions      Information (Phone Numbers and Email Addresses for
Responsibility: Use of Social                                    DHS Privacy Office)
Media for Criminal Investigations
                                                                 (b)(5) - Exemption (b)(5) has been attorney/client
                                                                 privileged information. The attorney-client privilege
                                                                 protects confidential communications between an
                                                                 attorney and his client relating to a legal matter for
                                                                 which the client has sought professional advice. The
                                                                 exemption was applied to information describing
                                                                 consultations with CBP Office of Chief Counsel.

                                                                 (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                 been applied to information contained in the record,
                                                                 which was compiled for law enforcement purposes
                                                                 relating to the operational use of social media, that
                                                                 would disclose the personal information of a particular
                                                                 individual and disclosure would constitute a clearly
                                                                 unwarranted invasion of personal privacy, including
                                                                 names and phone numbers of non-SES DHS employees.



                                                          25
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 27 of 82




                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.
                                                                   Detailed descriptions of how CBP intends to
                                                                      record, report, and store law enforcement
                                                                      information gathered
                                                                  
DHS Operational Use of Social   USCBP000116- Released with    Reprocessed with fewer redactions: 000117, 000121,
Media: Office of Professional   24           redactions       000122, 000124; Header Information (Phone Numbers
Responsibility: Use of Social                                 and Email Addresses for DHS Privacy Office)
Media for Background
Investigations and Periodic                                   Exemption (b)(5) has been applied to attorney-client
Reinvestigations                                              privileged information. The attorney-client privilege
                                                              protects confidential communications between an
                                                              attorney and his client relating to a legal matter for
                                                              which the client has sought professional advice. The
                                                              exemption was applied to information describing the
                                                              subject matter of consultations with the CBP Office of
                                                              Chief Counsel for the purpose of providing legal advice.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,

                                                      26
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 28 of 82




                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that
                                                               would disclose the personal information of a particular
                                                               individual and disclosure would constitute a clearly
                                                               unwarranted invasion of personal privacy, including
                                                               names and phone numbers of non-SES DHS employees.

                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement
                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing
                                                               alone or combined with other available information,
                                                               would disclose techniques, procedures, or guidelines for
                                                               law enforcement investigations and risk circumvention
                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                    Descriptions of specific law enforcement
                                                                       techniques and the types of analysis that CBP
                                                                       does or does not utilize when using publicly
                                                                       available social media information.
                                                                    Descriptions of the scope and investigatory
                                                                       focus of CBP’s operational use of social media.
                                                                    Detailed descriptions of how CBP intends to
                                                                       record, report, and store law enforcement
                                                                       information gathered
                                                                   
         Production 3
CBP Directive, January 2, 2015   USCBP000125- Released with    Reprocessed with fewer redactions: 000136
                                 36           redactions
                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement


                                                       27
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 29 of 82




                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing
                                                               alone or combined with other available information,
                                                               would disclose techniques, procedures, or guidelines for
                                                               law enforcement investigations and risk circumvention
                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                    Descriptions of the scope and investigatory
                                                                       focus of CBP’s operational use of social media.
                                                                    Descriptions of specific law enforcement
                                                                       techniques and the types of analysis that CBP
                                                                       does or does not utilize when using publicly
                                                                       available social media information. Descriptions
                                                                       of criteria for utilizing particular law
                                                                       enforcement techniques, which could reveal the
                                                                       degree to which certain such techniques are
                                                                       available.

Interim Standard Operating      USCBP000137- Released with     (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
Procedure                       41           redactions        been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that
                                                               would disclose the personal information of a particular
                                                               individual and disclosure would constitute a clearly
                                                               unwarranted invasion of personal privacy, including
                                                               names of non-SES DHS employees and signatures of
                                                               DHS employees.

                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement
                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing

                                                      28
                     Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 30 of 82




                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Information that would enable access to and/or
                                                                      manipulation of law enforcement processes,
                                                                      databases, and/or information, including email
                                                                      addresses and methods used internally by CBP
                                                                      personnel in the approval process for engaging
                                                                      in the operational use of social media.
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.
                                                                   Description of specific technical tools with
                                                                      unique capabilities utilized by CBP to review
                                                                      and analyze social media information for law
                                                                      enforcement purposes.
Internal Memorandum, February   USBP000142-   Released with   Reprocessed with fewer redactions: 000142
15, 2018                        46            redactions


                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement


                                                      29
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 31 of 82




                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                     techniques and the types of analysis that CBP
                                                                     does or does not utilize when using publicly
                                                                     available social media information.
                                                                   Descriptions of the scope and investigatory
                                                                     focus of CBP’s operational use of social media.
                                                                   Descriptions of criteria for utilizing particular
                                                                     law enforcement techniques, which could reveal
                                                                     the degree to which such techniques are
                                                                     available. Information that would enable access
                                                                     to and/or manipulation of law enforcement
                                                                     processes, databases, and/or information,
                                                                     including email addresses, network addresses,
                                                                     URLs and methods used internally by CBP
                                                                     personnel in the approval process for engaging
                                                                     in the operational use of social media.

Email re DHS/CBP Privacy       USCBP000147- Released with     Reprocessed with fewer redactions: 000147,, 000148
Assessment, March 27, 2019     48           redactions
                                                              (b)(6) - Exemptions (b)(6) has been applied to
                                                              information contained in the record that identifies a
                                                              particular individual and disclosure would constitute a
                                                              clearly unwarranted invasion of personal privacy,
                                                              including names, phone numbers, and email addresses
                                                              of individuals appearing in records relating to the
                                                              operational use of social media.

                                                              (b)(7)(C) – Exemption (b)(7)(C) has been applied to
                                                              information contained in the record which was compiled
                                                              for law enforcement purposes, that identifies a particular
                                                              individual, and disclosure would constitute a clearly

                                                     30
                         Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 32 of 82




                                                                 unwarranted invasion of personal privacy, including
                                                                 names, phone numbers, and email addresses of non-SES
                                                                 DHS employees appearing in records compiled for law
                                                                 enforcement purposes relating to the operational use of
                                                                 social media.
Privacy Threshold Analysis:       USCBP000149- Released with     Reprocessed with fewer redactions: 000150, 000158
Office of Intelligence and the    60           redactions
Office of Professional                                           (b)(5) - Exemption (b)(5) has been applied to portions
Responsibility, July 2, 2018                                     of this intra-agency document that would be normally
                                                                 privileged in the civil discovery context. Specifically,
                                                                 exemption (b)(5) has been applied to the following:
                                                                      Attorney-client privileged information. The
                                                                          attorney-client privilege protects confidential
                                                                          communications between an attorney and his
                                                                          client relating to a legal matter for which the
                                                                          client has sought professional advice. The
                                                                          exemption was applied to information describing
                                                                          the subject matter and content of
                                                                          communications between the CBP Office of
                                                                          Chief Counsel and CBP personnel conducted for
                                                                          the purpose of providing legal advice.
                                                                      Deliberative process privileged information.
                                                                          The deliberative process privilege applies to
                                                                          information that is predecisional and deliberative
                                                                          and withholding the information is necessary to
                                                                          protect the agency’s decision-making processes.
                                                                          Redacted information includes descriptions of
                                                                          the status and scope of predecisonal
                                                                          deliberations regarding the development of
                                                                          training for conducting social media activities,
                                                                          and recommendations from the CBP Privacy
                                                                          Office to the DHS Privacy Office prior to the
                                                                          final decision of whether to approve a proposed

                                                        31
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 33 of 82




                                               CBP activity relating to social media, and
                                               descriptions of the proposed activity that is
                                               pending approval. Opinions and
                                               recommendations from DHS Privacy to CBP
                                               regarding future steps to evaluate and achieve
                                               compliance with privacy laws and policy.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of the specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.

                               32
                        Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 34 of 82




                                                                       Names and descriptions of specialized law
                                                                        enforcement units, organizational subunits, and
                                                                        third party agencies, the disclosure of which
                                                                        would reveal the investigatory focus of the law
                                                                        enforcement techniques or procedures at issue.
                                                                       Descriptions of specific types of information
                                                                        CBP intends to access, and how it intends to
                                                                        utilize such information in conducting particular
                                                                        law enforcement functions.


DHS Operational Use of Social       USCBP000161- Released with   Reprocessed with fewer redaction: 000163
Media: Office of Intelligence and   69           redactions
Investigative Liaison                                            (b)(5) – Exemption (b)(5) has been applied to attorney-
                                                                 client privileged information. The attorney-client
                                                                 privilege protects confidential communications between
                                                                 an attorney and his client relating to a legal matter for
                                                                 which the client has sought professional advice. The
                                                                 exemption was applied to information describing
                                                                 consultations with CBP Office of Chief Counsel.

                                                                 (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                 been applied to information contained in the record,
                                                                 which was compiled for law enforcement purposes
                                                                 relating to the operational use of social media, that
                                                                 would disclose the personal information of a particular
                                                                 individual and disclosure would constitute a clearly
                                                                 unwarranted invasion of personal privacy, including
                                                                 names and phone numbers of non-SES DHS employees.

                                                                 (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                                 information in records compiled for law enforcement
                                                                 purposes, explaining law enforcement techniques and

                                                          33
                        Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 35 of 82




                                                                 procedures, including information that, either standing
                                                                 alone or combined with other available information,
                                                                 would disclose techniques, procedures, or guidelines for
                                                                 law enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques and information. Redacted information
                                                                 includes:
                                                                      Descriptions of specific law enforcement
                                                                         techniques and types of analysis that CBP does
                                                                         or does not utilize when using publicly available
                                                                         social media information.
                                                                      Descriptions of the scope and investigatory
                                                                         focus of CBP’s operational use of social media.
                                                                      Names and descriptions of specialized law
                                                                         enforcement units, organizational subunits, and
                                                                         third party agencies, the disclosure of which
                                                                         would reveal the investigatory focus of the law
                                                                         enforcement techniques or procedures at issue.
                                                                      Descriptions of specific types of information
                                                                         CBP intends to access, and how it intends to
                                                                         utilize such information in conducting particular
                                                                         law enforcement functions.


DHS Operational Use of Social       USCBP000170- Released with   Reprocessed with fewer redactions: 000171
Media: Office of Intelligence and   77           redactions      (b)(5) - Exemption (b)(5) has been applied to portions
Investigative Liaison                                            of this intra-agency document that would be normally
                                                                 privileged in the civil discovery context. Specifically,
                                                                 exemption (b)(5) has been applied to the attorney-client
                                                                 privileged information. The attorney-client privilege
                                                                 protects confidential communications between an
                                                                 attorney and his client relating to a legal matter for
                                                                 which the client has sought professional advice. The

                                                          34
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 36 of 82




                                        exemption was applied to information describing the
                                        subject matter and content of communications between
                                        the CBP Office of Chief Counsel and CBP personnel
                                        conducted for the purpose of providing legal advice.


                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names and phone numbers of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and

                               35
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 37 of 82




                                                                     third party agencies, the disclosure of which
                                                                     would reveal the investigatory focus of the law
                                                                     enforcement techniques or procedures at issue.
                                                                    Description of specific technical tools with
                                                                     unique capabilities utilized by CBP to review
                                                                     and analyze social media information for law
                                                                     enforcement purposes.


DHS Operational Use of Social   USCBP000178- Released with       Reprocessed with fewer redactions: 000179,
Media: U.S. Border Patrol,      91           redactions          000190; Header Information (Email Phone Numbers
November 27, 2017                                                and Email Addresses of DHS Privacy Office)

                                                              (b)(5) - Exemption (b)(5) has been applied to
                                                              attorney/client privileged information. The attorney-
                                                              client privilege protects confidential communications
                                                              between an attorney and his client relating to a legal
                                                              matter for which the client has sought professional
                                                              advice. The exemption was applied to information
                                                              describing the subject matter and content of
                                                              communications between the CBP Office of Chief
                                                              Counsel and CBP personnel conducted for the purpose
                                                              of providing legal advice.

                                                              (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                              been applied to information contained in the record,
                                                              which was compiled for law enforcement purposes
                                                              relating to the operational use of social media, that
                                                              would disclose the personal information of a particular
                                                              individual and disclosure would constitute a clearly
                                                              unwarranted invasion of personal privacy, including
                                                              names, phone numbers, and email addresses of non-SES
                                                              DHS employees.

                                                      36
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 38 of 82




                                                              (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                              information in records compiled for law enforcement
                                                              purposes, explaining law enforcement techniques and
                                                              procedures, including information that, either standing
                                                              alone or combined with other available information,
                                                              would disclose techniques, procedures, or guidelines for
                                                              law enforcement investigations and risk circumvention
                                                              of the law by revealing non-public law enforcement
                                                              techniques and information. Redacted information
                                                              includes:
                                                                   Descriptions of specific law enforcement
                                                                      techniques and the types of analysis that CBP
                                                                      does or does not utilize when using publicly
                                                                      available social media information.
                                                                   Descriptions of the scope and investigatory
                                                                      focus of CBP’s operational use of social media. ]
                                                                   Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue.
                                                                   Description of specific technical tools with
                                                                      unique capabilities utilized by CBP to review
                                                                      and analyze social media information for law
                                                                      enforcement purposes.


CBP Operational Use of Social   USCBP000192- Released with    Reprocessed with fewer redactions: 000196; Header
Media, Rules of Behavior        96           redactions       Information (Phone Numbers and Email Addresses of
                                                              DHS Privacy Office)



                                                      37
                   Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 39 of 82




                                                           (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                           information in records compiled for law enforcement
                                                           purposes, explaining law enforcement techniques and
                                                           procedures, including information that, either standing
                                                           alone or combined with other available information,
                                                           would disclose techniques, procedures, or guidelines for
                                                           law enforcement investigations and risk circumvention
                                                           of the law by revealing non-public law enforcement
                                                           techniques and information. Redacted information
                                                           includes:
                                                                Descriptions of specific law enforcement
                                                                   techniques and the types of analysis that CBP
                                                                   does or does not utilize when using publicly
                                                                   available social media information.
                                                                Information regarding the investigatory focus of
                                                                   certain law enforcement activities regarding
                                                                   unauthorized access to government information
                                                                   and suspected techniques, tactics, and/or
                                                                   procedures of illicit actors that may access
                                                                   classified or otherwise protected information.
                                                                Information that would enable access to internal
                                                                   processes used by CBP to manage and secure
                                                                   information technology systems used in support
                                                                   of CBP’s law enforcement functions.
Production 4
Contract Number HSHQDC-12-   USCBP000197- Released with    Reprocessed with fewer redactions: 000198, 000199,
D-00013, Order Number        212          redactions       000206, 000207
70B04C18F00001093
                                                           (b)(3)(A) – Exemption (b)(3)(A) has been applied to
                                                           records or information that are exempted from
                                                           disclosure by statute. Redactions applied to this
                                                           information include tax information withheld pursuant


                                                   38
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 40 of 82




                                        to 26 U.S.C. § 6103, which prohibits the disclosure of
                                        tax returns or return information.

                                        (b)(4) - Exemption (b)(4) has been applied to
                                        commercial information obtained from a CBP
                                        contractor that is privileged or confidential, which the
                                        originator of the information would not customarily
                                        make available to the public. Redactions applied to this
                                        information include unit prices and ext. prices, where
                                        the disclosure of such information would reveal
                                        nonpublic commercial information furnished by the
                                        contractor or may be used to reverse engineer the
                                        contractor’s proprietary technical approach under a
                                        government contract.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement

                               39
                  Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 41 of 82




                                                          techniques and information. Redacted information
                                                          includes:
                                                               Descriptions of specific technical tools with
                                                                 unique capabilities utilized by CBP to review
                                                                 and analyze social media information for law
                                                                 enforcement purposes.
                                                               Names and descriptions of specialized law
                                                                 enforcement units, organizational subunits, and
                                                                 third party agencies, the disclosure of which
                                                                 would reveal the investigatory focus of the law
                                                                 enforcement techniques or procedures at issue.
                                                               Information, such as the quantity and period of
                                                                 performance, that would reveal the degree to
                                                                 which certain law enforcement tools or
                                                                 techniques are available to CBP law
                                                                 enforcement personnel.

Award                      USCBP000213- Released with     Reprocessed with fewer redactions: 000215, 000216,
Contract Number            34           redactions        000234
HSHQDC13D00027, Order
Number 70B04C18F00001257                                  (b)(3)(A) – Exemption (b)(3)(A) has been applied to
                                                          records or information that are exempted from
                                                          disclosure by statute. Redactions applied to this
                                                          information include tax information withheld pursuant
                                                          to 26 U.S.C. § 6103, which prohibits the disclosure of
                                                          tax returns or return information.

                                                          (b)(4) - Exemption (b)(4) has been applied to
                                                          commercial information obtained from a CBP
                                                          contractor that is privileged or confidential, which the
                                                          originator of the information would not customarily
                                                          make available to the public. Redactions applied to this
                                                          information include unit prices and ext. prices, where

                                                 40
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 42 of 82




                                        the disclosure of such information would reveal
                                        nonpublic commercial information furnished by the
                                        contractor or may be used to reverse engineer the
                                        contractor’s proprietary technical approach under a
                                        government contract.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Descriptions of specific law enforcement
                                                techniques that CBP intends to utilize when

                               41
                    Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 43 of 82




                                                                   using publicly available social media
                                                                   information in the scope of its law enforcement
                                                                   activities.
                                                                  Descriptions of specific technical tools with
                                                                   unique capabilities utilized by CBP to review
                                                                   and analyze social media information for law
                                                                   enforcement purposes.
                                                                  Information, such as the quantity and period of
                                                                   performance, that would reveal the degree to
                                                                   which certain law enforcement tools or
                                                                   techniques are available to CBP law
                                                                   enforcement personnel.

Delivery Order               USCBP000235- Released with     Reprocessed with fewer redactions: 000235
70B04C18F00000377            41           redactions        (b)(4) - Exemption (b)(4) has been applied to
                                                            commercial information obtained from a CBP
                                                            contractor that is privileged or confidential, which the
                                                            originator of the information would not customarily
                                                            make available to the public. Redactions applied to this
                                                            information include unit prices and ext. prices, where
                                                            the disclosure of such information would reveal
                                                            nonpublic commercial information furnished by the
                                                            contractor or may be used to reverse engineer the
                                                            contractor’s proprietary technical approach under a
                                                            government contract.

                                                            (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                            been applied to information contained in the record,
                                                            which was compiled for law enforcement purposes
                                                            relating to the operational use of social media, that
                                                            would disclose the personal information of a particular
                                                            individual and disclosure would constitute a clearly
                                                            unwarranted invasion of personal privacy, including

                                                   42
                   Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 44 of 82




                                                           names, phone numbers, and email addresses of non-SES
                                                           DHS employees.

                                                           (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                           information in records compiled for law enforcement
                                                           purposes, explaining law enforcement techniques and
                                                           procedures, including information that, either standing
                                                           alone or combined with other available information,
                                                           would disclose techniques, procedures, or guidelines for
                                                           law enforcement investigations and risk circumvention
                                                           of the law by revealing non-public law enforcement
                                                           techniques and information. Redacted information
                                                           includes:
                                                                Names and descriptions of specialized law
                                                                   enforcement units, organizational subunits, and
                                                                   third party agencies, which would reveal the
                                                                   investigatory focus of the law enforcement
                                                                   techniques or procedures at issue.
                                                                Descriptions of specific technical tools with
                                                                   unique capabilities utilized by CBP to review
                                                                   and analyze social media information for law
                                                                   enforcement purposes.
                                                                Information, such as the delivery date, that
                                                                   would reveal the degree to which certain law
                                                                   enforcement tools or techniques are available to
                                                                   CBP law enforcement personnel.


Contract Number HSHQDC-13-   USCBP000242- Released with    Reprocessed with fewer redactions: 000243
D-00026, Order Number        49           redactions
HSBP1017J000831                                            (b)(3)(A) – Exemption (b)(3)(A) has been applied to
                                                           records or information that are exempted from
                                                           disclosure by statute. Redactions applied to this

                                                   43
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 45 of 82




                                        information include tax information withheld pursuant
                                        to 26 U.S.C. § 6103, which prohibits the disclosure of
                                        tax returns or return information.

                                        (b)(4) - Exemption (b)(4) has been applied to
                                        commercial information obtained from a CBP
                                        contractor that is privileged or confidential, which the
                                        originator of the information would not customarily
                                        make available to the public. Redactions applied to this
                                        information include unit prices and ext. prices, where
                                        the disclosure of such information would reveal
                                        nonpublic commercial information furnished by the
                                        contractor or may be used to reverse engineer the
                                        contractor’s proprietary technical approach under a
                                        government contract.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention

                               44
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 46 of 82




                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                    Names and descriptions of specialized law
                                                                       enforcement units, organizational subunits, and
                                                                       third party agencies, which would reveal the
                                                                       investigatory focus of the law enforcement
                                                                       techniques or procedures at issue.
                                                                    Descriptions of specific technical tools with
                                                                       unique capabilities utilized by CBP to review
                                                                       and analyze social media information for law
                                                                       enforcement purposes.
                                                                    Information, such as the quantity, delivery date,
                                                                       and period of performance, that would reveal the
                                                                       degree to which certain law enforcement tools or
                                                                       techniques are available to CBP law
                                                                       enforcement personnel.
Production 5
Contract Spreadsheet            USCBP000250    Released with   Reprocessed with fewer redactions: 000250
                                               redactions
                                                               (b)(7)(E) - Exemption (b)(7)(E) has been applied to
                                                               information in records compiled for law enforcement
                                                               purposes, explaining law enforcement techniques and
                                                               procedures, including information that, either standing
                                                               alone or combined with other available information,
                                                               would disclose techniques, procedures, or guidelines for
                                                               law enforcement investigations and risk circumvention
                                                               of the law by revealing non-public law enforcement
                                                               techniques and information. Redacted information
                                                               includes:
                                                                   
                                                                    Description of specific technical tools with
                                                                       unique capabilities utilized by CBP to review

                                                       45
                   Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 47 of 82




                                                                   and analyze social media information for law
                                                                   enforcement purposes.
                                                                Information that would reveal the identity of
                                                                   specialized law enforcement units,
                                                                   organizational subunits, and third party agencies,
                                                                   the disclosure of which would reveal the
                                                                   investigatory focus of the law enforcement
                                                                   techniques or procedures at issue.
                                                                Information, such as the quantity and period of
                                                                   performance, that would reveal the degree to
                                                                   which certain law enforcement tools or
                                                                   techniques are available to CBP law
                                                                   enforcement personnel.
Order Number HSBP1014P00537   USCBP000251- Released with   Reprocessed with fewer redactions: 000251, 000252,
                              71           redactions      000253, 000262, 000268
                                                           (b)(4) - Exemption (b)(4) has been applied to
                                                           commercial information obtained from a CBP
                                                           contractor that is privileged or confidential, which the
                                                           originator of the information would not customarily
                                                           make available to the public. Redactions applied to this
                                                           information include:
                                                                Unit prices and ext. prices, where the disclosure
                                                                   of such information would reveal nonpublic
                                                                   commercial information furnished by the
                                                                   contractor or may be used to reverse engineer
                                                                   the contractor’s proprietary technical approach
                                                                   under a government contract.



                                                           (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                           been applied to information contained in the record,
                                                           which was compiled for law enforcement purposes

                                                    46
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 48 of 82




                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, signatures, phone numbers, and email addresses
                                        of non-SES DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Information, such as the delivery date, that
                                                would reveal the degree to which certain law
                                                enforcement tools or techniques are available to
                                                CBP law enforcement personnel.
                                             Descriptions of specific law enforcement
                                                techniques that CBP intends to utilize when
                                                using publicly available social media
                                                information.
                                             Descriptions of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and

                               47
                    Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 49 of 82




                                                                   third party agencies, the disclosure of which
                                                                   would reveal the investigatory focus of the law
                                                                   enforcement techniques or procedures at issue.

Statement of Work            USCBP000272- Released with     Reprocessed with fewer redactions: 000273
                             84           redactions
                                                            (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                            been applied to information contained in the record,
                                                            which was compiled for law enforcement purposes
                                                            relating to the operational use of social media, that
                                                            would disclose the personal information of a particular
                                                            individual and disclosure would constitute a clearly
                                                            unwarranted invasion of personal privacy, including
                                                            names, phone numbers, and email addresses of non-SES
                                                            DHS employees.

                                                            (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                                            information in records compiled for law enforcement
                                                            purposes, explaining law enforcement techniques and
                                                            procedures, including information that, either standing
                                                            alone or combined with other available information,
                                                            would disclose techniques, procedures, or guidelines for
                                                            law enforcement investigations and risk circumvention
                                                            of the law by revealing non-public law enforcement
                                                            techniques and information. Redacted information
                                                            includes:
                                                                 Descriptions of specific technical tools with
                                                                    unique capabilities utilized by CBP to review
                                                                    and analyze social media information for law
                                                                    enforcement purposes.
                                                                 Information, such as the quantity, that would
                                                                    reveal the degree to which certain law


                                                   48
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 50 of 82




                                                                      enforcement tools or techniques are available to
                                                                      CBP law enforcement personnel.
                                                                     Names and descriptions of specialized law
                                                                      enforcement units, organizational subunits, and
                                                                      third party agencies, the disclosure of which
                                                                      would reveal the investigatory focus of the law
                                                                      enforcement techniques or procedures at issue.

Privacy Threshold Analysis:     USCBP000285- Released with     Reprocessed with fewer redactions: 000286, 000293
Office of Information           95           redactions
Technology/Cyber Security                                      (b)(4) - Exemption (b)(4) has been applied to
Directorate, October 10, 2018                                  commercial information obtained from a CBP
                                                               contractor that is privileged or confidential, which the
                                                               originator of the information would not customarily
                                                               make available to the public. Redactions applied to this
                                                               information include sensitive information about
                                                               software, including the type, capabilities and limitations
                                                               of the software, the business practices of the contractor,
                                                               and descriptions of how CBP is able to use the software.

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes internal deliberations within
                                                               DHS consisting of the CBP Privacy Office’s
                                                               recommendations to the DHS Privacy Office as to the
                                                               steps necessary to ensure compliance with DHS privacy
                                                               policies and applicable legal obligations, prior to a final
                                                               decision of whether to approve a proposed use of social
                                                               media.

                                                      49
                        Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 51 of 82




                                                                   (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                                   been applied to information contained in the record,
                                                                   which was compiled for law enforcement purposes
                                                                   relating to the operational use of social media, that
                                                                   would disclose the personal information of a particular
                                                                   individual and disclosure would constitute a clearly
                                                                   unwarranted invasion of personal privacy, including
                                                                   names, phone numbers, and email addresses of non-SES
                                                                   DHS employees.

                                                                   (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                                                   information in records compiled for law enforcement
                                                                   purposes, explaining law enforcement techniques and
                                                                   procedures, including information that, either standing
                                                                   alone or combined with other available information,
                                                                   would disclose techniques, procedures, or guidelines for
                                                                   law enforcement investigations and risk circumvention
                                                                   of the law by revealing non-public law enforcement
                                                                   techniques and information. Redacted information
                                                                   includes:
                                                                        Descriptions of specific law enforcement
                                                                           techniques and the types of analysis that CBP
                                                                           does or does not utilize when using publicly
                                                                           available social media information.
                                                                        Descriptions of specific technical tools with
                                                                           unique capabilities utilized by CBP to review
                                                                           and analyze social media information for law
                                                                           enforcement purposes.

Privacy Threshold Analysis:           USCBP000296- Released with   Reprocessed with fewer redactions: 000297
Office of Field Operations, July 8,   306          redactions
2016

                                                            50
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 52 of 82




                                        (b)(4) - Exemption (b)(4) has been applied to
                                        commercial information obtained from a CBP
                                        contractor that is privileged or confidential, which the
                                        originator of the information would not customarily
                                        make available to the public. Redactions applied to this
                                        information include sensitive information about
                                        software, including the type, capabilities and limitations
                                        of the software, the business practices of the contractor,
                                        and descriptions of how CBP is able to use the software.

                                        (b)(5) – Exemption (b)(5) has been applied to portions
                                        of this intra-agency document that are subject to the
                                        deliberative process privilege because the information is
                                        predecisional and deliberative and withholding the
                                        information is necessary to protect the agency’s
                                        decision-making processes. Information redacted under
                                        exemption (b)(5) includes:
                                             Recommendations from the CBP Privacy Office
                                                 to the DHS Privacy Office prior to the final
                                                 decision of whether to approve a proposed CBP
                                                 activity relating to social media, and descriptions
                                                 of the proposed activity that is pending approval.
                                             Recommendations from the CBP Privacy Office
                                                 to the DHS Privacy Office prior to the final
                                                 decision of whether to approve a proposed CBP
                                                 activity relating to social media, including
                                                 descriptions of content and status of draft, pre-
                                                 decisional documents.

                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that

                               51
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 53 of 82




                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes.



                               52
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 54 of 82




Privacy Threshold Analysis:     USCBP000307- Released with     Reprocessed with fewer redactions: 000308, 000314
Office of Field Operations,     15           redactions
August 19, 2016                                                (b)(4) - Exemption (b)(4) has been applied to
                                                               commercial information obtained from a CBP
                                                               contractor that is privileged or confidential, which the
                                                               originator of the information would not customarily
                                                               make available to the public. Redactions applied to this
                                                               information include: sensitive information about
                                                               software, including the type, capabilities and limitations
                                                               of the software, the business practices of the contractor,
                                                               and descriptions of how CBP is able to use the software.

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Recommendations from the CBP Privacy Office
                                                                        to the DHS Privacy Office prior to the final
                                                                        decision of whether to approve a proposed CBP
                                                                        activity relating to social media, and descriptions
                                                                        of the proposed activity that is pending approval.
                                                                    Explanations of internal deliberations within
                                                                        DHS, including recommendations from DHS
                                                                        Privacy to CBP.

                                                               (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                               been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that
                                                               would disclose the personal information of a particular

                                                      53
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 55 of 82




                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes.




                               54
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 56 of 82




Privacy Threshold Analysis:     USCBP000316- Released with     Reprocessed with fewer redactions: 000317, 000325
Office of Field Operations,     26           redactions
November 21, 2016                                              (b)(4) - Exemption (b)(4) has been applied to
                                                               commercial information obtained from a CBP
                                                               contractor that is privileged or confidential, which the
                                                               originator of the information would not customarily
                                                               make available to the public. Redactions applied to this
                                                               information include sensitive information about
                                                               software, including the type, capabilities and limitations
                                                               of the software, the business practices of the contractor,
                                                               and descriptions of how CBP is able to use the software.

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Descriptions of analyses being conducted by
                                                                        CBP personnel to evaluate the feasibility and
                                                                        effectiveness of a certain method of using social
                                                                        media information in CBP’s law enforcement
                                                                        and border security mission in order to inform
                                                                        future policy decisions by CBP decision makers.
                                                                    Recommendations from the CBP Privacy Office
                                                                        to the DHS Privacy Office prior to the final
                                                                        decision of whether to approve a proposed CBP
                                                                        activity relating to social media, and descriptions
                                                                        of the proposed activity that is pending approval.
                                                                    Explanations of internal deliberations within
                                                                        DHS, including recommendations from DHS
                                                                        Privacy to CBP.

                                                      55
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 57 of 82




                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.


                               56
                     Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 58 of 82




                                                                   Description of specific technical tools with
                                                                    unique capabilities utilized by CBP to review
                                                                    and analyze social media information for law
                                                                    enforcement purposes


Privacy Threshold Analysis:   USCBP000327- Released with     Reprocessed with fewer redactions: 000328, 000335
Homeland Security Advanced    36           redactions        (b)(4) - Exemption (b)(4) has been applied to
Research Project Agency,                                     commercial information obtained from a CBP
November 21, 2016                                            contractor that is privileged or confidential, which the
                                                             originator of the information would not customarily
                                                             make available to the public. Redactions applied to this
                                                             information include sensitive information about
                                                             software and database, including the type, capabilities
                                                             and limitations of the software, the business practices of
                                                             the contractor, and descriptions of how CBP is able to
                                                             use the software.

                                                             (b)(5) – Exemption (b)(5) has been applied to portions
                                                             of this intra-agency document that are subject to the
                                                             deliberative process privilege because the information is
                                                             predecisional and deliberative and withholding the
                                                             information is necessary to protect the agency’s
                                                             decision-making processes. Information redacted under
                                                             exemption (b)(5) includes:
                                                                  Recommendations from the CBP Privacy Office
                                                                      to the DHS Privacy Office prior to the final
                                                                      decision of whether to approve a proposed CBP
                                                                      activity relating to social media, and descriptions
                                                                      of the proposed activity that is pending approval.
                                                                  Explanations of internal deliberations within
                                                                      DHS, including recommendations from DHS
                                                                      Privacy to CBP.

                                                    57
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 59 of 82




                                        (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                        been applied to information contained in the record,
                                        which was compiled for law enforcement purposes
                                        relating to the operational use of social media, that
                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes




                               58
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 60 of 82




Privacy Threshold Analysis:       USCBP000337- Released with   Reprocessed with fewer redactions: 000338, 000347
Office of Field Operations, May   48           redactions
9, 2017                                                        (b)(4) - Exemption (b)(4) has been applied to
                                                               commercial information obtained from a CBP
                                                               contractor that is privileged or confidential, which the
                                                               originator of the information would not customarily
                                                               make available to the public. Redactions applied to this
                                                               information include sensitive information about
                                                               software and database, including the type, capabilities
                                                               and limitations of the software, the business practices of
                                                               the contractor, and descriptions of how CBP is able to
                                                               use the software.

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Recommendations from the CBP Privacy Office
                                                                        to the DHS Privacy Office prior to the final
                                                                        decision of whether to approve a proposed CBP
                                                                        activity relating to social media, and descriptions
                                                                        of the proposed activity that is pending approval.
                                                                    Explanations of internal deliberations within
                                                                        DHS, including recommendations from DHS
                                                                        Privacy to CBP.

                                                               (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                               been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that

                                                        59
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 61 of 82




                                        would disclose the personal information of a particular
                                        individual and disclosure would constitute a clearly
                                        unwarranted invasion of personal privacy, including
                                        names, phone numbers, and email addresses of non-SES
                                        DHS employees.

                                        (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                        information in records compiled for law enforcement
                                        purposes, explaining law enforcement techniques and
                                        procedures, including information that, either standing
                                        alone or combined with other available information,
                                        would disclose techniques, procedures, or guidelines for
                                        law enforcement investigations and risk circumvention
                                        of the law by revealing non-public law enforcement
                                        techniques and information. Redacted information
                                        includes:
                                             Descriptions of specific law enforcement
                                                techniques and the types of analysis that CBP
                                                does or does not utilize when using publicly
                                                available social media information.
                                             Descriptions of the scope and investigatory
                                                focus of CBP’s operational use of social media.
                                             Names and descriptions of specialized law
                                                enforcement units, organizational subunits, and
                                                third party agencies, the disclosure of which
                                                would reveal the investigatory focus of the law
                                                enforcement techniques or procedures at issue.
                                             Description of specific technical tools with
                                                unique capabilities utilized by CBP to review
                                                and analyze social media information for law
                                                enforcement purposes



                               60
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 62 of 82




Privacy Threshold Analysis:     USCBP000349- Released with            Reprocessed with fewer redactions: 000350,
Office of Field Operations,     58           redactions               000356
January 5, 2018

                                                               (b)(5) – Exemption (b)(5) has been applied to portions
                                                               of this intra-agency document that are subject to the
                                                               deliberative process privilege because the information is
                                                               predecisional and deliberative and withholding the
                                                               information is necessary to protect the agency’s
                                                               decision-making processes. Information redacted under
                                                               exemption (b)(5) includes:
                                                                    Descriptions of existing or proposed processes
                                                                        for CBP personnel to utilize a certain method of
                                                                        using social media information in CBP’s law
                                                                        enforcement and border security mission in
                                                                        order to inform future policy decisions by CBP
                                                                        decision makers.
                                                                    Recommendations from the CBP Privacy Office
                                                                        to the DHS Privacy Office prior to the final
                                                                        decision of whether to approve a proposed CBP
                                                                        activity relating to social media, and descriptions
                                                                        of the proposed activity that is pending approval.

                                                               (b)(6)/(b)(7)(C) - Exemptions (b)(6)/(b)(7)(C) have
                                                               been applied to information contained in the record,
                                                               which was compiled for law enforcement purposes
                                                               relating to the operational use of social media, that
                                                               would disclose the personal information of a particular
                                                               individual and disclosure would constitute a clearly
                                                               unwarranted invasion of personal privacy, including
                                                               names, phone numbers, and email addresses of non-SES
                                                               DHS employees.


                                                      61
                       Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 63 of 82




                                                                   (b)(7)(E) – Exemption (b)(7)(E) has been applied to
                                                                   information in records compiled for law enforcement
                                                                   purposes, explaining law enforcement techniques and
                                                                   procedures, including information that, either standing
                                                                   alone or combined with other available information,
                                                                   would disclose techniques, procedures, or guidelines for
                                                                   law enforcement investigations and risk circumvention
                                                                   of the law by revealing non-public law enforcement
                                                                   techniques and information. Redacted information
                                                                   includes:
                                                                        Descriptions of specific law enforcement
                                                                           techniques and the types of analysis that CBP
                                                                           does or does not utilize when using publicly
                                                                           available social media information.
                                                                        Descriptions of the scope and investigatory
                                                                           focus of CBP’s operational use of social media.
                                                                        Descriptions of criteria for utilizing particular
                                                                           law enforcement techniques, which could reveal
                                                                           the degree to which such techniques are
                                                                           available.
                                                                        Names and descriptions of specialized law
                                                                           enforcement units, organizational subunits, and
                                                                           third party agencies, the disclosure of which
                                                                           would reveal the investigatory focus of the law
                                                                           enforcement techniques or procedures at issue.
                                                                        Description of specific technical tools with
                                                                           unique capabilities utilized by CBP to review
                                                                           and analyze social media information for law
                                                                           enforcement purposes.

Withheld in Full
Email from Office of Chief      N/A (4 pages)   Withheld in Full   This email was withheld in full under exemption (b)(5).
Counsel

                                                        62
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 64 of 82




                                        Exemption (b)(5) has been applied to attorney/client
                                        privileged information. The attorney-client privilege
                                        protects confidential communications between an
                                        attorney and his client relating to a legal matter for
                                        which the client has sought professional advice. The
                                        exemption was applied to attorney-client
                                        communications.




                               63
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 65 of 82




                  EXHIBIT B
                     Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 66 of 82




                                                                       0D\


                           )2,$3$0DLO5HIHUUDO8QLW
                           'HSDUWPHQWRI-XVWLFH
                           5RRP
                           /2&%XLOGLQJ
AMERICAN CIVIL LIBERTIES   :DVKLQJWRQ'&
UNION FOUNDATION
LEGAL DEPARTMENT
                           )HGHUDO%XUHDXRI,QYHVWLJDWLRQ
National Office            $WWQ)2,3$5HTXHVW
125 Broad Street,          5HFRUG,QIRUPDWLRQ'LVVHPLQDWLRQ6HFWLRQ
18th Floor
New York, NY 10004        0DUFHO'ULYH
Tel: (212) 549-2644        :LQFKHVWHU9$
Fax: (212) 549-2644
aclu.org
                           &KLHI3ULYDF\2IILFHU&KLHI)2,$2IILFHU

                           7KH3ULYDF\2IILFH

AMERICAN CIVIL LIBERTIES
                           86'HSDUWPHQWRI+RPHODQG6HFXULW\
UNION FOUNDATION OF        0XUUD\/DQH6:6723
NORTHERN CALIFORNIA        :DVKLQJWRQ'&
39 Drumm Street
San Francisco, CA 94111   )2,$2IILFHU
Tel: (415) 621-2493        86&XVWRPV %RUGHU3URWHFWLRQ
Fax: (415) 255-1478        .6WUHHW 1:
aclunc.org
                           WK)ORRU0DLO6WRS
                           :DVKLQJWRQ'&

                           1DWLRQDO5HFRUGV&HQWHU)2,$3$2IILFH
                           86&LWL]HQVKLS ,PPLJUDWLRQ6HUYLFHV
                           32%R[
                           /HH¶V6XPPLW02

                           )2,$2IILFH
                           86,PPLJUDWLRQ &XVWRPV(QIRUFHPHQW
                           WK6WUHHW6:6WRS
                           :DVKLQJWRQ'&

                           86'HSDUWPHQWRI6WDWH
                           2IILFHRI,QIRUPDWLRQ3URJUDPVDQG6HUYLFHV
                           $*,6,365/
                           6$6XLWH
                           :DVKLQJWRQ'&
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 67 of 82




                            Re:       Request Under Freedom of Information Act (Expedited
                                      Processing & Fee Waiver/Limitation Requested)

                            To Whom It May Concern:

                                    The American Civil Liberties Union Foundation and the American
                            Civil Liberties Union Foundation of Northern California (together, the
AMERICAN CIVIL LIBERTIES
                            “ACLU”), 1 submit this Freedom of Information Act (“FOIA”) request (the
UNION FOUNDATION            “Request”) for records pertaining to social media surveillance, including the
                            monitoring and retention of immigrants’ and visa applicants’ social media
                            information for the purpose of conducting “extreme vetting.”

                                                                   I. Background

                                    Multiple federal agencies are increasingly relying on social media
                            surveillance to monitor the speech, activities, and associations of U.S. citizens
                            and noncitizens alike.

                                    The Department of Homeland Security (“DHS”) has used social media
                            surveillance for “situational awareness,” intelligence, and “other operations.” 2
                            According to documents that the ACLU obtained through FOIA, as of 2015
                            the DHS Office of Intelligence and Analysis was collecting, analyzing,
                            retaining, and disseminating social media information related to “Homeland
                            Security Standing Information Needs”—subjects on which DHS continuously
                            gathers information. 3 A February 2017 report by the DHS Inspector General
                            also confirmed DHS’s use of manual and automated social media screening of
                            immigration and visa applications, the establishment within DHS of a “Shared
                            Social Media Screening Service,” and the planned “department-wide use of




                                  1
                                   The American Civil Liberties Union Foundation is a 26 U.S.C. § 501(c)(3) organization
                            that provides legal representation free of charge to individuals and organizations in civil rights
                            and civil liberties cases, educates the public about civil rights and civil liberties issues across
                            the country, directly lobbies legislators, and mobilizes the American Civil Liberties Union’s
                            members to lobby their legislators. The American Civil Liberties Union is a separate non-
                            profit, 26 U.S.C. § 501(c)(4) membership organization that educates the public about the civil
                            liberties implications of pending and proposed state and federal legislation, provides analysis
                            of pending and proposed legislation, directly lobbies legislators, and mobilizes its members to
                            lobby their legislators.
                                  2
                                 Dep’t of Homeland Security, Privacy Impact Assessment of the Office of Operations
                            Coordination and Planning, Publicly Available Social Media Monitoring and Situational
                            Awareness Initiative 3 (June 22, 2010), available at https://goo.gl/R1LVxM.
                                 3
                                   Dep’t of Homeland Security, Office of Intelligence and Analysis, Policy Instruction IA-
                            900, Official Usage of Publicly Available Information 2 (Jan. 13, 2015), available at
                            https://goo.gl/6gnmzn.

                                                                            2
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 68 of 82




                            social media for screening.” 4 The same report concluded, however, that DHS
                            lacked the means to evaluate and measure the effectiveness of such
                            programs. 5 Similarly, internal reviews obtained through FOIA from U.S.
                            Citizenship and Immigration Services show that its social-media screening
                            efforts lacked protections against discrimination and profiling and yielded few
                            actionable results. 6

                                     Nonetheless, DHS is expanding its social media surveillance efforts as
AMERICAN CIVIL LIBERTIES
                            part of the Trump administration’s “extreme vetting” initiatives. The
UNION FOUNDATION            department issued a public notice in September 2017 indicating that the
                            records it retains in immigrants’ files include “social media handles, aliases,
                            associated identifiable information, and search results.” 7 U.S. Immigration
                            and Customs Enforcement (“ICE”) also solicited proposals from contractors
                            to utilize “social media exploitation” to vet visa applicants and monitor them
                            while they are in the United States. 8 According to contract documents, ICE
                            plans to spend $100 million on a program that will employ approximately 180
                            people to monitor visitors’ social media posts. 9

                                   The State Department plays a significant role in the collection of social
                            media information for vetting purposes. In May 2017, the department
                            submitted an emergency request to the Office of Management and Budget to
                            expand the information sought from approximately 65,000 visa applicants
                            each year to include, inter alia, social media identifiers. 10 On March 30, 2018,

                                4
                                  Office of Inspector General, OIG-17-40, DHS’ Pilots for Social Media Screening Need
                            Increased Rigor to Ensure Scalability and Long-term Success 1 n.2, 4 (Feb. 27, 2017),
                            available at https://goo.gl/WDb5iJ.
                                5
                                    Id. at 2.
                                6
                                   See Aliya Sternstein, “Obama Team Did Some ‘Extreme Vetting’ of Muslims Before
                            Trump, New Documents Show,” Daily Beast, Jan. 2, 2018, available at
                            https://goo.gl/azKwLm.
                                7
                                 Dep’t of Homeland Security, Privacy Act of 1974; System of Records, 82 Fed. Reg.
                            43,557 (Sept. 18, 2017), available at https://goo.gl/GcLYoQ.
                                8
                                   Dep’t of Homeland Security, Immigration & Customs Enforcement, Extreme Vetting
                            Initiative: Statement of Objectives §§ 3.1-3.2 (June 12, 2017), available at
                            https://goo.gl/ZTHzBS.
                                9
                                   Dep’t of Homeland Security, Acquisition Forecast No. F2018040916 (Apr. 11, 2018),
                            available at https://goo.gl/Zd7p1p; see also Drew Harwell & Nick Miroff, “ICE Just
                            Abandoned Its Dream of ‘Extreme Vetting’ Software That Could Predict Whether a Foreign
                            Visitor Would Become a Terrorist,” Wash. Post, May 17, 2018, available at
                            https://goo.gl/UxiF5P.
                                10
                                    Notice of Information Collection Under OMB Emergency Review: Supplemental
                            Questions for Visa Applicants, 82 Fed. Reg. 20,956 (May 4, 2017), available at
                            https://goo.gl/2hsRNi. On August 3, 2017, the State Department notified the public that it
                            would extend the collection of social media information beyond the emergency period. See
                            Sixty-Day Notice of Proposed Information Collection: Supplemental Questions for Visa
                            Applicants, 82 Fed. Reg. 36,180 (Aug. 3, 2017), available at https://goo.gl/JXTFfi.

                                                                         3
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 69 of 82




                            the department signaled a dramatic expansion of its collection of social media
                            information, publishing two notices of new rules which, if adopted, would
                            require nearly all of the 14.7 million people who annually apply for work or
                            tourist visas to submit social media identifiers they have used in the past five
                            years on up to 20 online platforms in order to travel or immigrate to the
                            United States. 11 The notices do not indicate how such information may be
                            shared across government agencies or what consequences its collection may
                            have for individuals living in America, including U.S. citizens.
AMERICAN CIVIL LIBERTIES
UNION FOUNDATION                     The Federal Bureau of Investigation (“FBI”) also engages in extensive
                            social media surveillance. In 2012, the FBI sought information from
                            contractors on a planned “social media application” that would enable the FBI
                            to “instantly search and monitor” publicly available information on social
                            media platforms. 12 The FBI revealed in November 2016 that it would acquire
                            social media monitoring software designed by Dataminr that would enable it
                            to “search the complete Twitter firehose, in near real-time, using customizable
                            filters” that are “specifically tailored to operational needs.” 13 News reports
                            indicate that the FBI is now also establishing a social media surveillance task
                            force, the purpose and scope of which remain unclear. 14

                                     The FBI uses social media surveillance not only “to obtain information
                            about relevant breaking news and events in real-time,” but also to identify
                            subjects for investigation. 15 For instance, it acquired the Dataminr software so
                            that it could identify content that “track[s] FBI investigative priorities.” 16
                            Similarly, the FBI appears to be using social media as a basis for deciding
                            who to interview, investigate, or target with informants or undercover
                            agents. 17


                                11
                                    60-Day Notice of Proposed Information Collection: Application for Immigrant Visa
                            and Alien Registration, 83 Fed. Reg. 13,806 (Mar. 30, 2018), available at
                            https://goo.gl/Rakt1v; 60-Day Notice of Proposed Information Collection: Application for
                            Nonimmigrant Visa, 83 Fed. Reg. 13,807 (Mar. 30, 2018), available at https://goo.gl/SxJVBk.
                                12
                                    Federal Bureau of Investigation, Strategic Information and Operations Center, Request
                            for Information – Social Media Application (Jan. 19, 2012), available at
                            https://goo.gl/kRPLZt.
                                13
                                  Federal Bureau of Investigation, Requisition Number DJF-17-1300-PR00000555,
                            Limited Source Justification, 1 (Nov. 8, 2016), available at https://goo.gl/Ty9WFZ.
                                14
                                  Chip Gibbons, “The FBI Is Setting Up a Task Force to Monitor Social Media,” The
                            Nation, Feb. 1, 2018, available at https://goo.gl/Ud6mVD.
                                15
                                     See FBI, Limited Source Justification, supra note 13 at 1.
                                16
                                     See id.
                                17
                                   See, e.g., Center on National Security at Fordham Law, Case by Case: ISIS
                            Prosecutions in the United States 19 (July 2016), available at https://goo.gl/eCE8hh
                            (concluding that a significant percentage of individuals prosecuted for certain national
                            security-related crimes came to the attention of the FBI through social media use).

                                                                             4
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 70 of 82




                                    Technology plays a critical role in enabling government agencies to
                            surveil and analyze social media content. The migration of speech and
                            associational activity onto the social media web, and the concentration of that
                            activity on a relatively small number of social media platforms, has made it
                            possible for government agencies to monitor speech and association to an
                            unprecedented degree. At the same time, advances in data mining, network
                            analysis, and machine learning techniques enable the government to search,
                            scrape, and aggregate content on a vast scale quickly and continuously, or to
AMERICAN CIVIL LIBERTIES
                            focus and filter such content according to specific investigative priorities.
UNION FOUNDATION
                                    Government surveillance of social media raises serious constitutional
                            and privacy concerns. Most online speech reflects no wrongdoing whatsoever
                            and is fully protected by the First Amendment. Protected speech and beliefs—
                            particularly expression or association of a political, cultural, or religious
                            nature—should not serve as the sole or predominant basis for surveillance,
                            investigation, or watchlisting. When government agencies collect or share
                            individuals’ online speech without any connection to investigation of actual
                            criminal conduct, they foster suspicion about individuals and make it more
                            likely that innocent people will be investigated, surveilled, or watchlisted.
                            Additionally, the knowledge that the government systematically monitors
                            online speech has a deeply chilling effect on the expression of disfavored
                            beliefs and opinions—all of which the First Amendment protects. People are
                            likely to stop expressing such beliefs and opinions in order to avoid becoming
                            the subject of law enforcement surveillance. Basic due process and fairness is
                            also undermined when significant decisions affecting peoples’ lives—such as
                            decisions about immigration status or whether an investigator targets a person
                            for additional scrutiny—are influenced by proprietary systems running secret
                            algorithms, analyzing data without necessary context or rules to prevent
                            abuse. Finally, suspicionless social media surveillance can facilitate
                            government targeting of specific racial and religious communities for
                            investigation and promotes a climate of fear and self-censorship within those
                            communities.

                                    Despite the significant resources federal agencies are expending on
                            social media surveillance and the constitutional concerns it raises, little
                            information is available to the public on the tools and methods agencies use
                            for surveillance, or the policies and guidelines that govern their use. The
                            public similarly lacks information on whether surveillance of social media
                            contributes meaningfully to public safety or simply floods agencies with
                            information on innocent individuals and innocuous conduct. Because
                            government social media surveillance could impact free expression and
                            individual privacy on a broad scale, it has generated widespread and sustained
                            public and media interest. 18

                                    18
                                       See, e.g., Harwell & Miroff, supra note 9; Michelle Fabio, “Department of
                            Homeland Security Compiling Database of Journalists and ‘Media Influencers,’” Forbes, Apr.
                            6, 2018, available at https://goo.gl/THDSLZ; Brendan Bordelon, “New Visa Rules Suggest

                                                                        5
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 71 of 82




                                    To provide the public with information on the federal government’s
                            use of social media surveillance, the ACLU submits this FOIA Request.

                                                            II. Requested Records

                                    1)       All policies, guidance, procedures, directives, advisories,
                                             memoranda, and/or legal opinions pertaining to the agency’s
AMERICAN CIVIL LIBERTIES
                                             search, analysis, filtering, monitoring, or collection of content
UNION FOUNDATION                             available on any social media network;

                                    2)       All records created since January 1, 2015 concerning the
                                             purchase of, acquisition of, subscription to, payment for, or
                                             agreement to use any product or service that searches,
                                             analyzes, filters, monitors, or collects content available on any
                                             social media network, including but not limited to:

                                             a.       Records concerning any product or service capable of
                                                      using social media content in assessing applications for
                                                      immigration benefits or admission to the United States;

                                             b.       Records concerning any product or service capable of
                                                      using social media content for immigration enforcement
                                                      purposes;




                            Expanded Plans for ‘Extreme Vetting’ Via Algorithm,” Nat’l Journal, Apr. 5, 2018, available
                            at https://goo.gl/9Ux2mX; Arwa Mahdawi, “Hand Over My Social Media Account to Get a
                            U.S. Visa? No Thank You,” Guardian, Mar. 31, 2018, available at https://goo.gl/tpU6Ba;
                            Sewell Chan, “14 Million Visitors to U.S. Face Social Media Screening,” N.Y. Times, Mar.
                            30, 2018, available at https://goo.gl/RDUvKm; Brendan O’Brien, “U.S. Visa Applicants to be
                            Asked for Social Media History: State Department,” Reuters, Mar. 30, 2018, available at
                            https://goo.gl/3PRMef; Stephen Dinan, “Extreme Vetting: State Department to Demand
                            Tourists’ Social Media History,” Wash. Times, Mar. 29, 2018, available at
                            https://goo.gl/YwazXd; “U.S. Plans ‘Enhanced Vetting’ of Every Visa Applicant With Orders
                            to Hand Over Their Social Media History, Old Email Addresses and Phone Numbers,” Daily
                            Mail, Mar. 29, 2018, available at https://goo.gl/yY1g6m; Gibbons, supra note 14; Sternstein,
                            supra note 6; Lily Hay Newman, “Feds Monitoring Social Media Does More Harm Than
                            Good,” Wired, Sept. 28, 2017, available at https://goo.gl/4obGFi; Tal Kopan, “Vetting of
                            Social Media, Phones Possible as Part of Travel Ban Review,” CNN.com, Sept. 12, 2017,
                            available at https://goo.gl/BXf4k3; Aaron Cantú & George Joseph, “Trump’s Border Security
                            May Search Your Social Media by ‘Tone,’” The Nation, Aug. 23, 2017, available at
                            https://goo.gl/MuTmVN; Conor Finnegan, “Trump Administration Begins Vetting Social
                            Media Profiles for Visa Applicants,” ABC News, June 5, 2017, available at
                            https://goo.gl/cJbnjg; Russell Brandom, “Can Facebook and Twitter Stop Social Media
                            Surveillance?”, Verge, Oct. 12, 2016, available at https://goo.gl/hzA2fY; Ron Nixon, “U.S. to
                            Further Scour Social Media Use of Visa and Asylum Seekers,” N.Y. Times, Feb. 23, 2016,
                            available at https://goo.gl/y5C7Ba.

                                                                         6
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 72 of 82




                                               c.       Records concerning any product or service capable of
                                                        using social media content for border or transportation
                                                        screening purposes;

                                               d.       Records concerning any product or service capable of
                                                        using social media content in the investigation of
                                                        potential criminal conduct;

AMERICAN CIVIL LIBERTIES              3)       All communications to or from any private business and/or its
UNION FOUNDATION                               employees since January 1, 2015 concerning any product or
                                               service that searches, analyzes, filters, monitors, or collects
                                               content available on any social media network;

                                      4)       All communications to or from employees or representatives of
                                               any social media network (e.g., Twitter, Facebook, YouTube,
                                               LinkedIn, WhatsApp) since January 1, 2015 concerning the
                                               search, analysis, filtering, monitoring, or collection of social
                                               media content; and

                                      5)       All records concerning the use or incorporation of social media
                                               content into systems or programs that make use of targeting
                                               algorithms, machine learning processes, and/or data analytics
                                               for the purpose of (a) assessing risk, (b) predicting illegal
                                               activity or criminality, and/or (c) identifying possible subjects
                                               of investigation or immigration enforcement actions.

                                    With respect to the form of production, see 5 U.S.C. § 552(a)(3)(B),
                            the ACLU requests that responsive electronic records be provided
                            electronically in their native file format, if possible. Alternatively, the ACLU
                            requests that the records be provided electronically in a text-searchable, static-
                            image format (PDF), in the best image quality in the agency’s possession, and
                            that the records be provided in separate, Bates-stamped files.

                                                    III. Application for Expedited Processing

                                    The ACLU requests expedited processing pursuant to 5 U.S.C.
                            § 552(a)(6)(E). 19 There is a “compelling need” for these records, as defined in
                            the statute, because the information requested is “urgen[tly]” needed by an
                            organization primarily engaged in disseminating information “to inform the
                            public concerning actual or alleged Federal Government activity.” 5
                            U.S.C. § 552(a)(6)(E)(v)(II).




                               19
                                    See also 6 C.F.R. § 5.5(e); 28 C.F.R. § 16.5(e); 22 C.F.R. § 171.11(f).

                                                                            7
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 73 of 82




                            A.          The ACLU is an organization primarily engaged in disseminating
                                        information in order to inform the public about actual or alleged
                                        government activity.

                                     The ACLU is “primarily engaged in disseminating information” within
                            the meaning of the statute. 5 U.S.C. § 552(a)(6)(E)(v)(II). 20 Obtaining
                            information about government activity, analyzing that information, and widely
                            publishing and disseminating that information to the press and public are
AMERICAN CIVIL LIBERTIES
                            critical and substantial components of the ACLU’s work and are among its
UNION FOUNDATION            primary activities. See ACLU v. DOJ, 321 F. Supp. 2d 24, 29 n.5 (D.D.C.
                            2004) (finding non-profit public interest group that “gathers information of
                            potential interest to a segment of the public, uses its editorial skills to turn the
                            raw material into a distinct work, and distributes that work to an audience” to
                            be “primarily engaged in disseminating information”). 21

                                    The ACLU regularly publishes STAND, a print magazine that reports
                            on and analyzes civil liberties-related current events. The magazine is
                            disseminated to over 980,000 people. The ACLU also publishes regular
                            updates and alerts via email to over 3.1 million subscribers (both ACLU
                            members and non-members). These updates are additionally broadcast to over
                            3.8 million social media followers. The magazine as well as the email and
                            social-media alerts often include descriptions and analysis of information
                            obtained through FOIA requests.

                                  The ACLU also regularly issues press releases to call attention to
                            documents obtained through FOIA requests, as well as other breaking news, 22
                            and ACLU attorneys are interviewed frequently for news stories about

                                 20
                                      See also 6 C.F.R. § 5.5(e)(1)(ii); 28 C.F.R. § 16.5(e)(1)(ii); 22 C.F.R. § 171.11(f)(2).
                                 21
                                   Courts have found that the ACLU as well as other organizations with similar missions
                            that engage in information-dissemination activities similar to the ACLU are “primarily
                            engaged in disseminating information.” See, e.g., Leadership Conference on Civil Rights v.
                            Gonzales, 404 F. Supp. 2d 246, 260 (D.D.C. 2005); ACLU, 321 F. Supp. 2d at 29 n.5; Elec.
                            Privacy Info. Ctr. v. DOD, 241 F. Supp. 2d 5, 11 (D.D.C. 2003).
                                 22
                                   See, e.g., Press Release, American Civil Liberties Union, U.S. Releases Drone Strike
                            ‘Playbook’ in Response to ACLU Lawsuit (Aug. 6, 2016), https://www.aclu.org/news/us-
                            releases-drone-strike-playbook-response-aclu-lawsuit; Press Release, American Civil
                            Liberties Union, Secret Documents Describe Graphic Abuse and Admit Mistakes (June 14,
                            2016), https://www.aclu.org/news/cia-releases-dozens-torture-documents-response-aclu-
                            lawsuit; Press Release, American Civil Liberties Union, U.S. Releases Targeted Killing
                            Memo in Response to Long-Running ACLU Lawsuit (June 23, 2014), https://www.aclu.org/
                            national-security/us-releases-targeted-killing-memo-response-long-running-aclu-lawsuit;
                            Press Release, American Civil Liberties Union, Justice Department White Paper Details
                            Rationale for Targeted Killing of Americans (Feb. 4, 2013), https://www.aclu.org/national-
                            security/justice-department-white-paper-details-rationale-targeted-killing-americans; Press
                            Release, American Civil Liberties Union, Documents Show FBI Monitored Bay Area Occupy
                            Movement (Sept. 14, 2012), https://www.aclu.org/news/documents-show-fbi-monitored-bay-
                            area-occupy-movement-insidebayareacom.

                                                                               8
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 74 of 82




                            documents released through ACLU FOIA requests. 23

                                     Similarly, the ACLU publishes reports about government conduct and
                            civil liberties issues based on its analysis of information derived from various
                            sources, including information obtained from the government through FOIA
                            requests. This material is broadly circulated to the public and widely available
                            to everyone for no cost or, sometimes, for a small fee. ACLU national projects
                            regularly publish and disseminate reports that include a description and
AMERICAN CIVIL LIBERTIES
                            analysis of government documents obtained through FOIA requests. 24 The
UNION FOUNDATION            ACLU also regularly publishes books, “know your rights” materials, fact
                            sheets, and educational brochures and pamphlets designed to educate the
                            public about civil liberties issues and government policies that implicate civil
                            rights and liberties.

                                    The ACLU publishes a widely read blog where original editorial
                            content reporting on and analyzing civil rights and civil liberties news is
                            posted daily. See https://www.aclu.org/blog. The ACLU creates and
                            disseminates original editorial and educational content on civil rights and civil
                            liberties news through multi-media projects, including videos, podcasts, and
                            interactive features. See https://www.aclu.org/multimedia. The ACLU also
                                23
                                   See, e.g., Cora Currier, TSA’s Own Files Show Doubtful Science Behind Its Behavioral
                            Screen Program, Intercept, Feb. 8, 2017, https://theintercept.com/2017/02/08/tsas-own-files-
                            show-doubtful-science-behind-its-behavior-screening-program/ (quoting ACLU staff attorney
                            Hugh Handeyside); Karen DeYoung, Newly Declassified Document Sheds Light on How
                            President Approves Drone Strikes, Wash. Post, Aug. 6, 2016, http://wapo.st/2jy62cW
                            (quoting former ACLU deputy legal director Jameel Jaffer); Catherine Thorbecke, What
                            Newly Released CIA Documents Reveal About ‘Torture’ in Its Former Detention Program,
                            ABC, June 15, 2016, http://abcn.ws/2jy40d3 (quoting ACLU staff attorney Dror Ladin);
                            Nicky Woolf, US Marshals Spent $10M on Equipment for Warrantless Stingray Device,
                            Guardian, Mar. 17, 2016, https://www.theguardian.com/world/2016/mar/17/us-marshals-
                            stingray-surveillance-airborne (quoting ACLU staff attorney Nathan Freed Wessler); David
                            Welna, Government Suspected of Wanting CIA Torture Report to Remain Secret, NPR, Dec.
                            9, 2015, http://n.pr/2jy2p71 (quoting ACLU project director Hina Shamsi).
                                24
                                    See, e.g., Hugh Handeyside, New Documents Show This TSA Program Blamed for
                            Profiling Is Unscientific and Unreliable — But Still It Continues (Feb. 8, 2017, 11:45 AM),
                            https://www.aclu.org/blog/speak-freely/new-documents-show-tsa-program-blamed-profiling-
                            unscientific-and-unreliable-still; Carl Takei, ACLU-Obtained Emails Prove that the Federal
                            Bureau of Prisons Covered Up Its Visit to the CIA’s Torture Site (Nov. 22, 2016, 3:15 PM),
                            https://www.aclu.org/blog/speak-freely/aclu-obtained-emails-prove-federal-bureau-prisons-
                            covered-its-visit-cias-torture; Brett Max Kaufman, Details Abound in Drone ‘Playbook’ –
                            Except for the Ones That Really Matter Most (Aug. 8, 2016, 5:30 PM), https://www.aclu.org/
                            blog/speak-freely/details-abound-drone-playbook-except-ones-really-matter-most; Nathan
                            Freed Wessler, ACLU Obtained Documents Reveal Breadth of Secretive Stingray Use in
                            Florida (Feb. 22, 2015, 5:30 PM), https://www.aclu.org/blog/free-future/aclu-obtained-
                            documents-reveal-breadth-secretive-stingray-use-florida; Ashley Gorski, New NSA
                            Documents Shine More Light into Black Box of Executive Order 12333 (Oct. 30, 2014, 3:29
                            PM), https://www.aclu.org/blog/new-nsa-documents-shine-more-light-black-box-executive-
                            order-12333; ACLU, ACLU Eye on the FBI: Documents Reveal Lack of Privacy Safeguards
                            and Guidance in Government’s “Suspicious Activity Report” Systems (Oct. 29, 2013),
                            https://www.aclu.org/sites/default/files/assets/eye_on_fbi_-_sars.pdf.

                                                                         9
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 75 of 82




                            publishes, analyzes, and disseminates information through its heavily visited
                            website, www.aclu.org. The website addresses civil rights and civil liberties
                            issues in depth, provides features on civil rights and civil liberties issues in the
                            news, and contains many thousands of documents relating to the issues on
                            which the ACLU is focused. The ACLU’s website also serves as a
                            clearinghouse for news about ACLU cases, as well as analysis about case
                            developments, and an archive of case-related documents. Through these
                            pages, and with respect to each specific civil liberties issue, the ACLU
AMERICAN CIVIL LIBERTIES
                            provides the public with educational material, recent news, analyses of
UNION FOUNDATION            relevant Congressional or executive branch action, government documents
                            obtained through FOIA requests, and further in-depth analytic and educational
                            multi-media features.

                                    The ACLU website includes many features on information obtained
                            through the FOIA. 25 For example, the ACLU’s “Predator Drones FOIA”
                            webpage, https://www.aclu.org/national-security/predator-drones-foia,
                            contains commentary about the ACLU’s FOIA request, press releases,
                            analysis of the FOIA documents, numerous blog posts on the issue,
                            documents related to litigation over the FOIA request, frequently asked
                            questions about targeted killing, and links to the documents themselves.
                            Similarly, the ACLU maintains an online “Torture Database,” a compilation
                            of over 100,000 pages of FOIA and other documents that allows researchers
                            and the public to conduct sophisticated searches of FOIA documents relating
                            to government policies on rendition, detention, and interrogation. 26



                                25
                                    See, e.g., Nathan Freed Wessler & Dyan Cortez, FBI Releases Details of ‘Zero-Day’
                            Exploit Decisionmaking Process (June 26, 2015, 11:00 AM), https://www.aclu.org/blog/free-
                            future/fbi-releases-details-zero-day-exploit-decisionmaking-process; Nathan Freed Wessler,
                            FBI Documents Reveal New Information on Baltimore Surveillance Flights (Oct. 30, 2015,
                            8:00 AM), https://www.aclu.org/blog/free-future/fbi-documents-reveal-new-information-
                            baltimore-surveillance-flights; ACLU v. DOJ – FOIA Case for Records Relating to the Killing
                            of Three U.S. Citizens, ACLU Case Page, https://www.aclu.org/national-security/anwar-al-
                            awlaki-foia-request; ACLU v. Department of Defense, ACLU Case Page,
                            https://www.aclu.org/cases/aclu-v-department-defense; Mapping the FBI: Uncovering
                            Abusive Surveillance and Racial Profiling, ACLU Case Page,
                            https://www.aclu.org/mappingthefbi; Bagram FOIA, ACLU Case Page
                            https://www.aclu.org/cases/bagram-foia; CSRT FOIA, ACLU Case Page,
                            https://www.aclu.org/national-security/csrt-foia; ACLU v. DOJ – Lawsuit to Enforce NSA
                            Warrantless Surveillance FOIA Request, ACLU Case Page, https://www.aclu.org/aclu-v-doj-
                            lawsuit-enforce-nsa-warrantless-surveillance-foia-request; Patriot FOIA, ACLU Case Page,
                            https://www.aclu.org/patriot-foia; NSL Documents Released by DOD, ACLU Case Page,
                            https://www.aclu.org/nsl-documents-released-dod?redirect=cpredirect/32088.
                                26
                                    The Torture Database, ACLU, https://www.thetorturedatabase.org; see also
                            Countering Violent Extremism FOIA Database, ACLU, https://www.aclu.org/foia-
                            collection/cve-foia-documents; TSA Behavior Detection FOIA Database, ACLU,
                            https://www.aclu.org/foia-collection/tsa-behavior-detection-foia-database; Targeted Killing
                            FOIA Database, ACLU, https://www.aclu.org/foia-collection/targeted-killing-foia-database.

                                                                         10
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 76 of 82




                                     The ACLU has also published a number of charts and explanatory
                            materials that collect, summarize, and analyze information it has obtained
                            through the FOIA. For example, through compilation and analysis of
                            information gathered from various sources—including information obtained
                            from the government through FOIA requests—the ACLU created an original
                            chart that provides the public and news media with a comprehensive summary
                            index of Bush-era Office of Legal Counsel memos relating to interrogation,
                            detention, rendition, and surveillance. 27 Similarly, the ACLU produced an
AMERICAN CIVIL LIBERTIES
                            analysis of documents released in response to a FOIA request about the TSA’s
UNION FOUNDATION            behavior detection program 28; a summary of documents released in response
                            to a FOIA request related to the FISA Amendments Act 29; a chart of original
                            statistics about the Defense Department’s use of National Security Letters
                            based on its own analysis of records obtained through FOIA requests 30; and an
                            analysis of documents obtained through FOIA requests about FBI surveillance
                            flights over Baltimore. 31

                                   The ACLU plans to analyze, publish, and disseminate to the public the
                            information gathered through this Request. The records requested are not
                            sought for commercial use and the requesters plan to disseminate the
                            information disclosed as a result of this Request to the public at no cost.

                            B.        The records sought are urgently needed to inform the public about
                                      actual or alleged government activity.

                                    These records are urgently needed to inform the public about actual or
                            alleged government activity. See 5 U.S.C. § 552(a)(6)(E)(v)(II). Specifically,
                            the requested records relate to the federal government’s use of social media
                            surveillance and its interactions with the private sector for the purpose of
                            obtaining social media surveillance technology. As discussed in Part I, supra,
                            federal agencies are expanding their use of social media surveillance—which
                            implicates the online speech of millions of social media users—but little
                            information is available to the public regarding the nature, extent, and
                            consequences of that surveillance.

                                 27
                                   Index of Bush-Era OLC Memoranda Relating to Interrogation, Detention, Rendition
                            and/or Surveillance, ACLU (Mar. 5, 2009), https://www.aclu.org/sites/default/files/pdfs/
                            safefree/olcmemos_2009_0305.pdf.
                                 28
                                    Bad Trip: Debunking the TSA’s ‘Behavior Detection’ Program, ACLU (2017),
                            https://www.aclu.org/sites/default/files/field_document/dem17-tsa_detection_report-v02.pdf.
                                 29
                                Summary of FISA Amendments Act FOIA Documents Released on November 29, 2010,
                            ACLU, https://www.aclu.org/files/pdfs/natsec/faafoia20101129/20101129Summary.pdf.
                                 30
                                    Statistics on NSLs Produced by Department of Defense, ACLU (2014),
                            https://www.aclu.org/ other/statistics-nsls-produced-dod.
                                31
                                   Nathan Freed Wessler, FBI Documents Reveal New Information on Baltimore
                            Surveillance Flights (Oct. 30, 2015, 8:00 AM), https://www.aclu.org/blog/free-future/fbi-
                            documents-reveal-new-information-baltimore-surveillance-flights.

                                                                         11
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 77 of 82




                                   Given the foregoing, the ACLU has satisfied the requirements for
                            expedited processing of this Request.

                                               IV. Application for Waiver or Limitation of Fees

                                    The ACLU requests a waiver of document search, review, and
                            duplication fees on the grounds that disclosure of the requested records is in
AMERICAN CIVIL LIBERTIES
                            the public interest and because disclosure is “likely to contribute significantly
UNION FOUNDATION            to public understanding of the operations or activities of the government and
                            is not primarily in the commercial interest of the requester.” See 5 U.S.C.
                            § 552(a)(4)(A)(iii). 32 The ACLU also requests a waiver of search fees on the
                            grounds that the ACLU qualifies as a “representative of the news media” and
                            the records are not sought for commercial use. See 5 U.S.C.
                            § 552(a)(4)(A)(ii)(II).

                            A.          The Request is likely to contribute significantly to public
                                        understanding of the operations or activities of the government and is
                                        not primarily in the commercial interest of the ACLU.

                                    As discussed above, credible media and other investigative accounts
                            underscore the substantial public interest in the records sought through this
                            Request. Given the ongoing and widespread media attention to this issue, the
                            records sought will significantly contribute to public understanding of an issue
                            of profound public importance. Because little specific information about
                            government surveillance and monitoring of social media is publicly available,
                            the records sought are certain to contribute significantly to the public’s
                            understanding of whether and under what circumstances the government
                            monitors social media content, and how such monitoring affects individual
                            privacy and liberty.

                                   The ACLU is not filing this Request to further its commercial interest.
                            As described above, any information disclosed by the ACLU as a result of this
                            FOIA Request will be available to the public at no cost. Thus, a fee waiver
                            would fulfill Congress’s legislative intent in amending FOIA. See Judicial
                            Watch, Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (“Congress
                            amended FOIA to ensure that it be liberally construed in favor of waivers for
                            noncommercial requesters.” (quotation marks omitted)).

                            B.          The ACLU is a representative of the news media and the records are
                                        not sought for commercial use.

                                  The ACLU also requests a waiver of search fees on the grounds that
                            the ACLU qualifies as a “representative of the news media” and the records

                                 32
                                      See also 6 C.F.R. § 5.11(k); 28 C.F.R. § 16.10(k); 22 C.F.R. § 171.16.

                                                                            12
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 78 of 82




                            are not sought for commercial use. See 5 U.S.C. § 552(a)(4)(A)(ii)(II). 33 The
                            ACLU meets the statutory and regulatory definitions of a “representative of
                            the news media” because it is an “entity that gathers information of potential
                            interest to a segment of the public, uses its editorial skills to turn the raw
                            materials into a distinct work, and distributes that work to an audience.” See 5
                            U.S.C. § 552(a)(4)(A)(ii)(III); see also Nat’l Sec. Archive v. DOD, 880 F.2d
                            1381, 1387 (D.C. Cir. 1989) (finding that an organization that gathers
                            information, exercises editorial discretion in selecting and organizing
AMERICAN CIVIL LIBERTIES
                            documents, “devises indices and finding aids,” and “distributes the resulting
UNION FOUNDATION            work to the public” is a “representative of the news media” for purposes of the
                            FOIA); Serv. Women’s Action Network v. DOD, 888 F. Supp. 2d 282 (D.
                            Conn. 2012) (requesters, including ACLU, were representatives of the news
                            media and thus qualified for fee waivers for FOIA requests to the Department
                            of Defense and Department of Veterans Affairs); ACLU of Wash. v. DOJ, No.
                            C09-0642RSL, 2011 WL 887731, at *10 (W.D. Wash. Mar. 10,
                            2011) (finding that the ACLU of Washington is an entity that “gathers
                            information of potential interest to a segment of the public, uses its editorial
                            skills to turn the raw materials into a distinct work, and distributes that work
                            to an audience”); ACLU, 321 F. Supp. 2d at 30 n.5 (finding non-profit public
                            interest group to be “primarily engaged in disseminating information”). The
                            ACLU is therefore a “representative of the news media” for the same reasons
                            it is “primarily engaged in the dissemination of information.”

                                    Furthermore, courts have found other organizations whose mission,
                            function, publishing, and public education activities are similar in kind to the
                            ACLU’s to be “representatives of the news media” as well. See, e.g., Cause of
                            Action v. IRS, 125 F. Supp. 3d 145 (D.C. Cir. 2015); Elec. Privacy Info. Ctr.,
                            241 F. Supp. 2d at 10–15 (finding non-profit public interest group that
                            disseminated an electronic newsletter and published books was a
                            “representative of the news media” for purposes of the FOIA); Nat’l Sec.
                            Archive, 880 F.2d at 1387; Judicial Watch, Inc. v. DOJ, 133 F. Supp. 2d 52,
                            53–54 (D.D.C. 2000) (finding Judicial Watch, self-described as a “public
                            interest law firm,” a news media requester). 34

                                    On account of these factors, fees associated with responding to FOIA
                            requests are regularly waived for the ACLU as a “representative of the news
                            media.” 35 As was true in those instances, the ACLU meets the requirements
                            for a fee waiver here.

                                33
                                     See also 6 C.F.R. § 5.11(d)(1); 28 C.F.R. § 16.10(b)(6); 22 C.F.R. § 171.14(b).
                                34
                                   Courts have found these organizations to be “representatives of the news media” even
                            though they engage in litigation and lobbying activities beyond their dissemination of
                            information / public education activities. See, e.g., Elec. Privacy Info. Ctr., 241 F. Supp. 2d at
                            5; Nat’l Sec. Archive, 880 F.2d at 1387; see also Leadership Conference on Civil Rights, 404
                            F. Supp. 2d at 260; Judicial Watch, Inc., 133 F. Supp. 2d at 53-54.
                                35
                                  In August 2017, CBP granted a fee-waiver request regarding a FOIA request for
                            records relating to a muster sent by CBP in April 2017. In May 2017, CBP granted a fee-

                                                                           13
                      Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 79 of 82




                                                                  *        *        *

                                   Pursuant to applicable statutes and regulations, the ACLU expects a
                            determination regarding expedited processing within 10 days. See 5 U.S.C.
                            § 552(a)(6)(E)(ii).

                                    If the Request is denied in whole or in part, the ACLU asks that you
AMERICAN CIVIL LIBERTIES
                            justify all deletions by reference to specific exemptions to FOIA. The ACLU
UNION FOUNDATION            expects the release of all segregable portions of otherwise exempt material.
                            The ACLU reserves the right to appeal a decision to withhold any information
                            or deny a waiver of fees.

                                   Thank you for your prompt attention to this matter. Please furnish the
                            applicable records to:


                                     Hugh Handeyside
                                     American Civil Liberties Union
                                     125 Broad Street—18th Floor
                                     New York, New York 10004
                                     hhandeyside@aclu.org


                               I affirm that the information provided supporting the request for expedited
                            processing is true and correct to the best of my knowledge and belief. See 5
                            U.S.C. § 552(a)(6)(E)(vi).




                            waiver request regarding a FOIA request for documents related to electronic device searches
                            at the border. In April 2017, the CIA and the Department of State granted fee-waiver requests
                            in relation to a FOIA request for records related to the legal authority for the use of military
                            force in Syria. In March 2017, the Department of Defense Office of Inspector General, the
                            CIA, and the Department of State granted fee-waiver requests regarding a FOIA request for
                            documents related to the January 29, 2017 raid in al Ghayil, Yemen. In May 2016, the FBI
                            granted a fee-waiver request regarding a FOIA request issued to the DOJ for documents
                            related to Countering Violent Extremism Programs. In April 2013, the National Security
                            Division of the DOJ granted a fee-waiver request with respect to a request for documents
                            relating to the FISA Amendments Act. Also in April 2013, the DOJ granted a fee-waiver
                            request regarding a FOIA request for documents related to “national security letters” issued
                            under the Electronic Communications Privacy Act. In August 2013, the FBI granted the fee-
                            waiver request related to the same FOIA request issued to the DOJ. In June 2011, the DOJ
                            National Security Division granted a fee waiver to the ACLU with respect to a request for
                            documents relating to the interpretation and implementation of a section of the PATRIOT
                            Act. In March 2009, the State Department granted a fee waiver to the ACLU with regard to a
                            FOIA request for documents relating to the detention, interrogation, treatment, or prosecution
                            of suspected terrorists.

                                                                          14
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 80 of 82
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 81 of 82




                  EXHIBIT C
Case 3:19-cv-00290-EMC Document 98-4 Filed 01/28/21 Page 82 of 82
